 

Exhibit 10.1

 

Execution Version

 

Deal CUSIP: 03768KAA9

Revolver CUSIP: 03768KAB7

Term Loan CUSIP: 03768KAC5

 

  

CREDIT AGREEMENT

 

dated as of September 11, 2019

 

among

 

APOLLO MEDICAL HOLDINGS, INC.

as Borrower

  

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK

as Administrative Agent

  

SUNTRUST ROBINSON HUMPHREY, INC.

JPMORGAN CHASE BANK, N.A.

PREFERRED BANK

MUFG UNION BANK, N.A.

AND

ROYAL BANK OF CANADA

as Joint Lead Arrangers

 

 

 



 

 

 

TABLE OF CONTENTS

  



  Page     Article I DEFINITIONS; CONSTRUCTION 1 Section 1.1 Definitions 1
Section 1.2 Classifications of Loans and Borrowings 39 Section 1.3 Accounting
Terms and Determination 39 Section 1.4 Terms Generally 40       Article II
AMOUNT AND TERMS OF THE COMMITMENTS 40 Section 2.1 General Description of
Facilities 40 Section 2.2 Revolving Loans 40 Section 2.3 Procedure for Revolving
Borrowings 41 Section 2.4 Swingline Commitment. 41 Section 2.5 Term Loan
Commitments 42 Section 2.6 Funding of Borrowings. 42 Section 2.7 Interest
Elections. 43 Section 2.8 Optional Reduction and Termination of Commitments. 44
Section 2.9 Repayment of Loans. 44 Section 2.10 Evidence of Indebtedness. 45
Section 2.11 Optional Prepayments 46 Section 2.12 Mandatory Prepayments. 46
Section 2.13 Interest on Loans. 48 Section 2.14 Fees. 48 Section 2.15
Computation of Interest and Fees. 49 Section 2.16 Inability to Determine
Interest Rates. 49 Section 2.17 Illegality 51 Section 2.18 Increased Costs. 51
Section 2.19 Funding Indemnity 52 Section 2.20 Taxes. 52 Section 2.21 Payments
Generally; Pro Rata Treatment; Sharing of Set-offs. 56 Section 2.22 Letters of
Credit. 57 Section 2.23 Increase of Commitments; Additional Lenders. 61 Section
2.24 Mitigation of Obligations 64 Section 2.25 Replacement of Lenders 65 Section
2.26 Defaulting Lenders. 65       Article III CONDITIONS PRECEDENT TO LOANS AND
LETTERS OF CREDIT 68 Section 3.1 Conditions to Effectiveness 68 Section 3.2
Conditions to Each Credit Event 71 Section 3.3 Delivery of Documents 72      
Article IV REPRESENTATIONS AND WARRANTIES 72 Section 4.1 Existence; Power 72
Section 4.2 Organizational Power; Authorization 72 Section 4.3 Governmental
Approvals; No Conflicts 73

 



i

 

 

Section 4.4 Financial Statements 73 Section 4.5 Litigation and Environmental
Matters. 73 Section 4.6 Compliance with Laws and Agreements 74 Section 4.7
Investment Company Act 74 Section 4.8 Taxes 74 Section 4.9 Margin Regulations 74
Section 4.10 ERISA 74 Section 4.11 Ownership of Property; Insurance. 75 Section
4.12 Disclosure. 76 Section 4.13 Labor Relations 76 Section 4.14 Subsidiaries 76
Section 4.15 Solvency 76 Section 4.16 Deposit and Disbursement Accounts 76
Section 4.17 Collateral Documents. 76 Section 4.18 Associated Practice
Documents; Related Transaction Documents 77 Section 4.19 Material Agreements 77
Section 4.20 Sanctions and Anti-Corruption Laws. 77 Section 4.21 EEA Financial
Institutions 78 Section 4.22 Healthcare Matters 78 Section 4.23 Use of Proceeds
78       Article V AFFIRMATIVE COVENANTS 78 Section 5.1 Financial Statements and
Other Information 78 Section 5.2 Notices of Material Events. 80 Section 5.3
Existence; Conduct of Business 82 Section 5.4 Compliance with Laws 83 Section
5.5 Payment of Obligations 83 Section 5.6 Books and Records 83 Section 5.7
Visitation and Inspection; Lender Meetings 83 Section 5.8 Maintenance of
Properties; Insurance 83 Section 5.9 Use of Proceeds; Margin Regulations 84
Section 5.10 Casualty and Condemnation 84 Section 5.11 Cash Management 84
Section 5.12 Additional Subsidiaries and Collateral. 85 Section 5.13 Additional
Real Estate; Leased Locations. 86 Section 5.14 Further Assurances 86 Section
5.15 Healthcare Matters 86 Section 5.16 Associated Practice Documents 86 Section
5.17 Post-Closing Obligations 87       Article VI FINANCIAL COVENANTS 87 Section
6.1 Consolidated Total Net Leverage Ratio 87 Section 6.2 Consolidated Interest
Coverage Ratio 88       Article VII NEGATIVE COVENANTS 88 Section 7.1
Indebtedness and Preferred Equity 88 Section 7.2 Liens; Negative Pledge 90

 

ii

 



 

Section 7.3 Fundamental Changes. 91 Section 7.4 Investments, Loans 92 Section
7.5 Restricted Payments 94 Section 7.6 Sale of Assets 95 Section 7.7
Transactions with Affiliates 96 Section 7.8 Restrictive Agreements 96 Section
7.9 Sale and Leaseback Transactions 96 Section 7.10 Hedging Transactions 96
Section 7.11 Amendment to Material Documents 97 Section 7.12 Associated Practice
Documents 97 Section 7.13 Accounting Changes 98 Section 7.14 Sanctions and
Anti-Corruption Laws 98 Section 7.15 Lease Obligations 98       Article VIII
EVENTS OF DEFAULT 98 Section 8.1 Events of Default 98 Section 8.2 Application of
Proceeds from Collateral 101       Article IX THE ADMINISTRATIVE AGENT 102
Section 9.1 Appointment of the Administrative Agent. 102 Section 9.2 Nature of
Duties of the Administrative Agent 103 Section 9.3 Lack of Reliance on the
Administrative Agent 104 Section 9.4 Certain Rights of the Administrative Agent
104 Section 9.5 Reliance by the Administrative Agent 104 Section 9.6 The
Administrative Agent in its Individual Capacity 104 Section 9.7 Successor
Administrative Agent. 105 Section 9.8 Withholding Tax 105 Section 9.9 The
Administrative Agent May File Proofs of Claim. 106 Section 9.10 Authorization to
Execute Other Loan Documents 106 Section 9.11 Collateral and Guaranty Matters
106 Section 9.12 No Other Duties; Designation of Additional Agents 107 Section
9.13 Right to Realize on Collateral and Enforce Guarantee 107 Section 9.14
Secured Bank Product Obligations and Hedging Obligations 107       Article X
MISCELLANEOUS 108 Section 10.1 Notices. 108 Section 10.2 Waiver; Amendments. 111
Section 10.3 Expenses; Indemnification. 113 Section 10.4 Successors and Assigns.
114 Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process. 118
Section 10.6 WAIVER OF JURY TRIAL 119 Section 10.7 Right of Set-off 119 Section
10.8 Counterparts; Integration 119 Section 10.9 Survival 120 Section 10.10
Severability 120 Section 10.11 Confidentiality 120 Section 10.12 Interest Rate
Limitation 121

  

iii

 



 

Section 10.13 Waiver of Effect of Corporate Seal 121 Section 10.14 Section
10.14. Patriot Act 121 Section 10.15 Section 10.15. No Advisory or Fiduciary
Responsibility 121 Section 10.16 Location of Closing 122 Section 10.17
Independence of Covenants 122 Section 10.18 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 122 Section 10.19 Certain ERISA Matters.
122 Section 10.20 Acknowledgement Regarding Any Supported QFCs 123







 

iv

 

 

Schedules

 

Schedule I _ Applicable Margin and Applicable Percentage Schedule II _
Commitment Amounts       Schedule 1.1(a) _ Associated Practices Schedule 1.1(b)
_ Associated Practice Documents Schedule 2.22 _ Existing Letters of Credit
Schedule 4.5 _ Environmental Matters Schedule 4.14 _ Subsidiaries Schedule 4.16
_ Deposit and Disbursement Accounts Schedule 4.19 _ Material Agreements Schedule
4.29 _ Healthcare Matters Schedule 7.1 _ Existing Indebtedness Schedule 7.2 _
Existing Liens Schedule 7.4 _ Existing Investments Schedule 7.7 _ Existing
Transactions with Affiliates

 

Exhibits

 

Exhibit A _ Form of Assignment and Acceptance Exhibit B _ Form of Guaranty and
Security Agreement       Exhibit 2.3 _ Form of Notice of Revolving Borrowing
Exhibit 2.4 _ Form of Notice of Swingline Borrowing Exhibit 2.7 _ Form of Notice
of Conversion/Continuation Exhibits 2.20A – D _ Tax Certificates Exhibit
3.1(b)(ii) _ Form of Secretary’s Certificate Exhibit 3.1(b)(v) _ Form of
Officer’s Certificate Exhibit 5.1(c) _ Form of Compliance Certificate

 

 

v

 

  

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Credit Agreement”) is made and entered into as of
September 11, 2019, by and among APOLLO MEDICAL HOLDINGS, INC., a Delaware
corporation (the “Borrower”), those several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lenders (a) establish a
$100,000,000 revolving credit facility in favor of, and (b) make term loans in
an aggregate principal amount equal to $190,000,000 to, the Borrower; and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of and severally to make the term loans to the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

Article I

DEFINITIONS; CONSTRUCTION

 

Section 1.1           Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
the Borrower or any of its Subsidiaries or shall be merged with the Borrower or
any of its Subsidiaries or (b) any acquisition by the Borrower or any of its
Subsidiaries of the assets of any Person (other than a Subsidiary of the
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether through purchase, merger
or other business combination or transaction (and all or substantially all of
such assets, division or business unit are located in the United States).

 

“Additional Lender” shall have the meaning set forth in Section 2.23.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on
any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero), divided by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
expressed as a decimal (rounded upward to the next 1/100th of 1%) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D); provided that if the rate referred to in clause (i) above
is not available at any such time for any reason, then the rate referred to in
clause (i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in Dollars in an amount equal to the amount of such Eurodollar
Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period. For purposes of this
Agreement, the Adjusted LIBO Rate will not be less than zero percent (0%).

  

1

 



 

 

“Administrative Agent” shall mean SunTrust Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Administrative Services Agreement” shall mean that certain Administrative
Services Agreement, dated as of May 10, 2019 and effective as of September 11,
2019, between NMM and AP-AMH.

 

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the specified Person. For the
purposes of this definition, “Control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ability to exercise voting power, by
control or otherwise. The terms “Controlling” and “Controlled” have meanings
correlative thereto. Associated Practices shall be deemed not to be an Affiliate
of any Loan Party or any Subsidiary thereof.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $100,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Alpha Care” shall mean Alpha Care Medical Group, Inc., a California
professional corporation.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or corruption.

 

“APC” shall mean Allied Physicians of California, a Professional Medical
Corporation, a California professional medical corporation, doing business as
Allied Pacific IPA.

 

“APC Approved Use” shall mean, collectively, (i) any Permitted Investment, (ii)
any dividend or distribution to the holders of the common Capital Stock of APC,
(iii) any repurchase of common Capital Stock of APC from the holders thereof,
(iv) to pay any Taxes relating to or arising from any of the Excluded Assets or
Related Transactions, or (v) to fund losses, deficits or working capital support
on account of the Excluded Assets in an amount not to exceed $125,000,000.

 

2

 



 

“APC Excluded Asset Account” has the meaning in the defined term “APC Excluded
Assets”.

 

“APC Excluded Assets” shall mean the “Excluded Assets” as defined in the
Certificate of Determination (as in effect on the Closing Date); provided that
net cash proceeds received by APC in connection with the Related Transactions
(including cash proceeds from the sale or assignment of Capital Stock of the
Borrower by APC following the Closing Date) shall be included in “APC Excluded
Assets” so long as held by APC and deposited in a segregated identifiable
deposit account (the “APC Excluded Asset Account”).

 

“APC Non-Recourse Indebtedness” shall mean Indebtedness incurred by APC for
which the holder of such Indebtedness has no recourse, directly or indirectly,
to the Borrower, APC or any of their respective Subsidiaries or to any property
(except as provided in the last sentence of this definition) of the Borrower,
APC or any of their respective Subsidiaries in respect of all or any portion of
such Indebtedness, and for which none of the Borrower, APC or any of their
respective Subsidiaries are directly or indirectly liable for such Indebtedness.
Notwithstanding the foregoing, Indebtedness of APC shall be “APC Non-Recourse
Indebtedness” if the holder of such Indebtedness has recourse that is limited
solely to one or more of the APC Excluded Assets in which a Lien has been
granted therein by APC pursuant to Section 7.2(h).

 

“APC Performance Incentive Plan” shall mean the portion of APC’s net income from
healthcare services in excess of the “Series A Preferred Dividend”, if any, that
APC’s shareholders are entitled to retain pursuant to the Certificate of
Determination.

 

“APC Shareholder Agreement” shall mean that certain Special Purpose Shareholder
Agreement of Allied Physicians of California, a Professional Medical Corporation
dated as of May 10, 2019 as in effect as of September 11, 2019.

 

“Applicable ECF Percentage” shall mean, as of any date of determination, (a) 50%
if the Consolidated Total Net Leverage Ratio is greater than or equal to
2.25:1.00 as of such date, (b) 25% if the Consolidated Total Net Leverage Ratio
is less than 2.25:1.00 and greater than or equal to 1.75:1.00 as of such date,
and (c) 0% if the Consolidated Total Net Leverage Ratio is less than 1.75:1.00
as of such date.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans (including all Term Loans and all Revolving Loans) outstanding on such
date, or the letter of credit fee, as the case may be, the percentage per annum
determined by reference to the applicable Consolidated Total Net Leverage Ratio
in effect on such date as set forth on Schedule I; provided that a change in the
Applicable Margin resulting from a change in the Consolidated Total Net Leverage
Ratio shall be effective on the second Business Day after which the Borrower
delivers each of the financial statements required by Section 5.1(a) and (b) and
the Compliance Certificate required by Section 5.1(c); provided, further, that
if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable
Margin shall be at Pricing Level I as set forth on Schedule I until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the date by which the financial statements and Compliance Certificate for the
Fiscal Quarter ending December 31, 2019 are required to be delivered shall be at
Pricing Level III as set forth on Schedule I. In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin based upon the
pricing grid set forth on Schedule I (the “Accurate Applicable Margin”) for any
period that such financial statement or Compliance Certificate covered, then (i)
the Borrower shall immediately deliver to the Administrative Agent a correct
financial statement or Compliance Certificate, as the case may be, for such
period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the pricing grid set forth on Schedule I for such period and
(iii) the Borrower shall immediately pay to the Administrative Agent, for the
account of the Lenders, the accrued additional interest owing as a result of
such Accurate Applicable Margin for such period. The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

  

3

 



 

“Applicable Percentage” shall mean, as of any date, with respect to the
Commitment Fee as of such date, the percentage per annum determined by reference
to the Consolidated Total Net Leverage Ratio in effect on such date as set forth
on Schedule I; provided that a change in the Applicable Percentage resulting
from a change in the Consolidated Total Net Leverage Ratio shall be effective on
the second Business Day after which the Borrower delivers each of the financial
statements required by Section 5.1(a) and (b) and the Compliance Certificate
required by Section 5.1(c); provided, further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Percentage shall be at Pricing
Level I as set forth on Schedule I until such time as such financial statements
and Compliance Certificate are delivered, at which time the Applicable
Percentage shall be determined as provided above. Notwithstanding the foregoing,
the Applicable Percentage for the Commitment Fee from the Closing Date until the
date by which the financial statements and Compliance Certificate for the Fiscal
Quarter ending December 31, 2019 are required to be delivered shall be at
Pricing Level III as set forth on Schedule I. In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage based upon
the pricing grid set forth on Schedule I (the “Accurate Applicable Percentage”)
for any period that such financial statement or Compliance Certificate covered,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
correct financial statement or Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Percentage shall be adjusted such that after
giving effect to the corrected financial statement or Compliance Certificate, as
the case may be, the Applicable Percentage shall be reset to the Accurate
Applicable Percentage based upon the pricing grid set forth on Schedule I for
such period and (iii) the Borrower shall immediately pay to the Administrative
Agent, for the account of the Lenders, the accrued additional Commitment Fee
owing as a result of such Accurate Applicable Percentage for such period. The
provisions of this definition shall not limit the rights of the Administrative
Agent and the Lenders with respect to Section 2.13(c) or Article VIII.

 

“Approved Entity” shall mean (i) AP-AMH or (ii) another entity with an executive
officer of the Borrower serving as a “nominee shareholder” (including where the
officer as a licensed physician, rather than the Borrower, serves as the
shareholder of such entity on behalf of the Borrower or a Subsidiary of the
Borrower in order to achieve certain corporate, regulatory and/or accounting
treatment) and where such officer derives no direct financial benefit from such
status.

 



4

 

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“AP-AMH” shall mean AP-AMH Medical Corporation, a California professional
medical corporation.

 

“AP-AMH Loan” shall mean that certain $545,000,000 loan made on the Closing Date
by the Borrower to AP-AMH.

 

“AP-AMH Loan Documents” shall mean (a) that certain Loan Agreement, dated as of
the Closing Date, by and between the Borrower and AP-AMH, as amended from time
to time in accordance with the terms hereof and (b) that certain Security
Agreement, dated as of the Closing Date, by AP-AMH in favor of the Borrower, as
amended from time to time in accordance with the terms hereof.

 

“Arrangers” shall mean SunTrust Robinson Humphrey, Inc., JPMorgan Chase Bank,
N.A., Preferred Bank, MUFG Union Bank, N.A. and Royal Bank of Canada, in their
capacities as joint lead arrangers.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit A attached hereto or any other form approved
by the Administrative Agent.

 

“Associated Practice” shall mean each professional entity or other Person (other
than any Loan Party or Subsidiary thereof) that is (i) party to a Management
Services Agreement with a Loan Party or (ii) an entity with an executive officer
of the Borrower serving as a “nominee shareholder” (where the officer as a
licensed physician, rather than the Borrower, serves as the shareholder of such
entity on behalf of the Borrower, a Subsidiary of the Borrower or APC in order
to achieve certain corporate, regulatory and/or accounting treatment) and where
such officer derives no direct financial benefit from such status. Each
Associated Practice that exists as of the Closing Date is described on Schedule
1.1(a).

 

“Associated Practice Documents” shall mean, collectively, the Management
Services Agreements, the Administrative Services Agreement and the Transfer
Restriction Agreements, in each case as the same may now or hereafter be in
existence and be amended, restated, supplemented or otherwise modified from time
to time to the extent not prohibited by this Agreement. Each Associated Practice
Document that exists as of the Closing Date is described on Schedule 1.1(b).

 

“Availability Period” means the period from the Closing Date to but excluding
the Revolving Commitment Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 



5

 

 

“Bank Product Obligations” mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

 

“Bank Product Provider” means any Person that, at the time it provides any Bank
Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and (ii)
except when the Bank Product Provider is SunTrust Bank and its Affiliates, has
provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent. The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.

 

“Bank Products” means any of the following services provided to any Loan Party
by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

“Base Rate” means for any day a rate per annum equal to the highest of (i) the
rate of interest which the Administrative Agent announces from time to time as
its prime lending rate, as in effect from time to time (the “Prime Rate”), (ii)
the Federal Funds Rate, as in effect from time to time, plus 0.50%, (iii) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one (1)
month, plus 1.00% (any changes in such rates to be effective as of the date of
any change in such rate), and (iv) zero percent (0.00%). The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate, or the Adjusted LIBO Rate will be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate, or the
Adjusted LIBO Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 



6

 

 

“Borrowing” shall mean a borrowing consisting of (i) any Loans of the same Type
and Class made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (ii) a
Swingline Loan.

 

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York are authorized or
required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any such day that is also a day on which dealings in Dollar deposits
are not conducted by and between banks in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that any lease that is accounted for by any
Person as an operating lease as of December 31, 2018 and any lease entered into
after December 31, 2018 that would have been accounted for as an operating lease
if such lease had been in effect on December 31, 2018 shall be accounted for as
an operating lease and not as a Capital Lease Obligation.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of an Issuing Bank or Swingline Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swingline Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the applicable Issuing Bank or Swingline Lender benefitting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the applicable Issuing Bank or the Swingline
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Certificate of Determination” shall mean that certain Certificate of
Determination of Preferences of Series A Preferred Stock of Allied Physicians of
California, a Professional Medical Corporation dated as of May 10, 2019 as in
effect as of September 11, 2019.

 

“Change in Control” means the occurrence of one or more of the following events:
(i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person (other than APC) or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 35% or more of the outstanding shares of the
Capital Stock of the Borrower entitled to vote generally for the election of
members of the board of directors of the Borrower, (ii) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
who are Continuing Directors or (iii) the Borrower ceases to own, directly or
indirectly, and control 100% (other than directors’ qualifying shares) of the
Capital Stock of each Subsidiary Loan Party.

 



7

 

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty, or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Closing Date Collateral Assignments” shall mean, collectively, (a) each
collateral assignment of Associated Practice Documents made on the Closing Date
by the applicable Loan Party in favor of the Administrative Agent pursuant to
which such Loan Party has collaterally assigned in favor of the Administrative
Agent, on behalf of the Secured Parties, all of its rights under the applicable
Associated Practice Documents and (b) a collateral assignment made on the
Closing Date by the Borrower in favor of the Administrative Agent pursuant to
which the Borrower has collaterally assigned in favor of the Administrative
Agent, on behalf of the Secured Parties, all of its rights under the applicable
AP-AMH Loan Documents, (c) a collateral assignment of the Tradename Licensing
Agreement made on the Closing Date by the Borrower in favor of the
Administrative Agent pursuant to which the Borrower has collaterally assigned in
favor of the Administrative Agent, on behalf of the Secured Parties, all of its
rights under the Tradename Licensing Agreement, in each case in form an
substance satisfactory to the Administrative Agent.

 

“CMS” shall mean the U.S. Centers for Medicare & Medicaid Services.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.

 



8

 



 

“Collateral Assignments” shall mean, collectively, (a) each Closing Date
Collateral Assignment and (b) any other collateral assignment of Associated
Practice Documents made after the Closing Date as required pursuant to Sections
5.16 or 7.12, (c) any collateral assignment of a seller’s representations,
warranties, covenants and indemnities made after the Closing Date as required in
connection with any Permitted Acquisition or other Acquisition and (d) any
collateral assignment of loan documents and other agreements as may be required
in connection with any Future Approved Entity Investment.

 

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, any Real Estate Documents, the Control Account Agreements, the
Collateral Assignments, the Perfection Certificate, all Copyright Security
Agreements, all Patent Security Agreements, all Trademark Security Agreements
and all other instruments and agreements now or hereafter securing or perfecting
the Liens securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture filings and stock powers, and all
other documents, instruments, agreements and certificates executed and delivered
by any Loan Party to the Administrative Agent and the Lenders in connection with
the foregoing.

 

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, determined on a consolidated basis (including, for the avoidance of
doubt, all Associated Practices in accordance with Section 1.3(b)), an amount
equal to the sum of:

 

(i)          Consolidated Net Income for such period,

 

plus

 

(ii)         to the extent reducing Consolidated Net Income for such period, and
without duplication,

 

(A)         Consolidated Interest Expense,

 

(B)         income tax expense determined on a consolidated basis in accordance
with GAAP,

 

(C)         depreciation and amortization determined on a consolidated basis in
accordance with GAAP,

 

(D)         transaction costs and expenses incurred in connection with the
Related Transactions and any Permitted Acquisition or Future Approved Entity
Investment permitted hereunder that was consummated during such period,

 

(E)         unusual, one-time or non-recurring charges and expenses, including
restructuring charges, integration costs, retention, recruiting and relocation
expenses and expenses arising from severance of employees or management and
other non-recurring expenses not otherwise added back to Consolidated EBITDA, in
each case incurred during such period, as certified by a Responsible Officer of
the Borrower and acceptable to the Administrative Agent in its sole discretion;
provided that the aggregate amount added back pursuant to this clause (E) for
any period shall not exceed fifteen percent (15%) of Consolidated EBITDA for
such period (calculated before giving effect to such add-back); and

 



9

 

 

(F)         all other non-cash charges acceptable to the Administrative Agent in
its sole discretion determined on a consolidated basis in accordance with GAAP,
in each case for such period; provided that non-cash charges that are of the
same type as those set forth and added-back in the lenders’ presentation dated
August 14, 2019 shall be deemed to be acceptable to the Administrative Agent,

 

less

 

(iii)        to the extent increasing Consolidated Net Income for such period,
and without duplication,

 

(A)         unusual, one-time or non-recurring gains,

 

(B)         non-cash gains, excluding any non-cash gains that represent the
reversal of any accrual of, or cash reserve for, anticipated cash items in any
prior period (other than any such accruals or cash reserves that have been added
back to Consolidated Net Income in calculating Consolidated EBITDA in accordance
with this definition);

 

(C)         any Consolidated EBITDA representing the net income of any Person
(other than the Borrower and its Subsidiaries) that is required to be
consolidated in the financial statements of the Borrower and its Subsidiaries
multiplied by the percentage of such Person’s Capital Stock that is owned by a
third party that is wholly unaffiliated with the Borrower and its Subsidiaries;
and

 

(D)         any Consolidated EBITDA representing any net income that is
attributable to the owners of APC’s Capital Stock pursuant to the APC
Performance Incentive Plan;

 

provided that for purposes of calculating compliance with the financial
covenants set forth in Article VI, to the extent that during such period an
Acquisition was consummated (including any Acquisition by an Associated
Practice, Permitted Acquisition by a Loan Party or other Acquisition approved in
writing by the Required Lenders), or any sale, transfer or other disposition of
any Person, business, property or assets (which shall be deemed to include any
Associated Practice that ceased to be an Associated Practice during such period)
occurred, Consolidated EBITDA shall be calculated on a Pro Forma Basis with
respect to such Person, Associated Practice, business, property or assets so
acquired or disposed of; provided, further that no payments or other amounts
received by the Borrower or any Subsidiary from CMS pursuant to the “NextGen ACO
shared savings program” shall be treated as unusual, one-time or non-recurring
income or gains for purposes of calculating Consolidated EBITDA.

 

Notwithstanding the foregoing, Consolidated EBITDA for the Fiscal Quarters ended
September 30, 2018, December 31, 2018, March 31, 2019 and June 30, 2019, shall
be $34,391,797, $17,320,520, $14,452,259 and $18,926,213, respectively.

 



10

 

 

“Consolidated Excess Cash Flow” shall mean, without duplication, with respect to
any Fiscal Year of the Borrower and its Subsidiaries, Consolidated Net Income,
plus (a) depreciation, amortization, income taxes and Consolidated Interest
Expense to the extent deducted in determining Consolidated Net Income, plus
decreases or minus increases (as the case may be) in (b) Working Capital, minus
(c) Unfinanced Cash Capital Expenditures during such Fiscal Year, minus
(d) interest expense paid in cash and scheduled principal payments paid in cash
in respect of Consolidated Total Net Debt (excluding prepayments of Revolving
Loans and Swingline Loans), plus (in the case of gains) or minus (in the case of
losses) (e) extraordinary gains or losses which are cash items not included in
the calculation of Consolidated Net Income, minus (f) income taxes paid in cash,
except to the extent such income taxes were deducted from Consolidated Excess
Cash Flow for a prior Fiscal Year as a reserve, minus (g) the income
attributable to any Person (other than the Borrower and its Subsidiaries) that
was consolidated in the financial statements of the Borrower and its
Subsidiaries multiplied by the percentage of such Person’s Capital Stock that is
owned by a third party that is wholly unaffiliated with the Borrower and its
Subsidiaries, minus (h) payments made (or deemed to be made) to the owners of
APC’s Capital Stock pursuant to the APC Performance Incentive Plan.

 

“Consolidated Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date for which financial statements are required to
have been delivered under this Agreement to (ii) Consolidated Interest Expense
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date for which financial statements are required to have been delivered under
this Agreement.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including, without limitation,
the interest component of any payments in respect of Capital Lease Obligations,
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable or expensed or deducted in
calculating Consolidated Net Income (or minus the net amount receivable) with
respect to Hedging Transactions during such period (whether or not actually paid
or received during such period); provided that for each period ending prior to
the first anniversary of the Closing Date, the amounts under clauses (i) and
(ii) of this definition shall be measured from the Closing Date through the last
day of such period, divided by the number of days in such period, and multiplied
by 365.

 

“Consolidated Lease Expense” shall mean, for the Borrower and its Subsidiaries
for any period, the aggregate amount of fixed and contingent rentals expensed
with respect to leases of real and personal property (excluding Capital Lease
Obligations) for such period determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP
(including, for the avoidance of doubt, all Associated Practices in accordance
with Section 1.3(b)), but excluding therefrom (to the extent otherwise included
therein):

 

(i)          any extraordinary gains or losses (as determined by reference to
GAAP immediately prior to giving effect to FASB’s Accounting Standards Update
No. 2015-01);

 

(ii)         any gains attributable to write-ups of assets or the sale of assets
(other than the sale of inventory in the ordinary course of business);

 

(iii)        other than with respect to any Associated Practice, the net income
of any Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a joint interest with a third party or a minority interest,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period;

 



11

 

 

(iv)        the income of any Subsidiary that is not a Loan Party to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Subsidiary; and

 

(v)         any income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary

 

; provided that any payments or other amounts received by the Borrower or any
Subsidiary from CMS pursuant to the “NextGen ACO shared savings program” shall
be treated as income for purposes of calculating Consolidated Net Income.

 

“Consolidated Total Assets” means the consolidated total assets of the Borrower
and its Subsidiaries determined in accordance with GAAP as of the date of the
financial statements most recently delivered pursuant to Section 5.1.

 

“Consolidated Total Net Debt” shall mean, as of any date, (i) all Indebtedness
of the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereof minus (ii) the amount of Qualified Cash as of such date in an
amount not to exceed $25,000,000.

 

“Consolidated Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Net Debt as of such date to (ii) Consolidated EBITDA for
the four consecutive Fiscal Quarters ending on or immediately prior to such date
for which financial statements are required to have been delivered under this
Agreement.

 

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance satisfactory to the Administrative Agent.

 

“Controlled Account” shall have the meaning set forth in Section 5.11.

 

“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 



12

 

 

“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“Covenant Holiday” shall have the meaning set forth in Section 6.1.

 

“Current Assets” shall mean, with respect to any Person, all current assets of
such Person as of any date of determination calculated in accordance with GAAP,
but excluding cash, cash equivalents and debts due from Affiliates.

 

“Current Liabilities” shall mean, with respect to any Person, all liabilities of
such Person that should, in accordance with GAAP, be classified as current
liabilities as of any date of determination, and in any event including all
Indebtedness payable on demand or within one year from such date of
determination without any option on the part of the obligor to extend or renew
beyond such year and all accruals for federal or other taxes based on or
measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year and the aggregate
outstanding principal balance of the Revolving Loans and the Swingline Loans.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(c).

 

“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.26(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swingline Lender
and each Lender.

 



13

 

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state or district thereof.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 10.4 (subject to such consents, if any, as may be
required under Section 10.4(b)(iii)).

 

“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with Real Estate required to be pledged as Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case in
form and substance satisfactory to the Administrative Agent.

 

“Environmental Laws” shall mean all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority relating in any way to the environment, preservation or reclamation of
natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters concerning exposure to
Hazardous Materials.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 



14

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

 

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 



15

 

 



“Excluded Accounts” shall mean, collectively, (a) any zero-balance accounts, (b)
any payroll, withholding tax and other fiduciary or escrow accounts, in each
case solely to the extent such accounts contain only amounts designated for
payment of payroll, withholding tax and other fiduciary or escrow liabilities,
(c) refund accounts, solely to the extent such accounts contain amounts
designated for refunds to patients, Governmental Authorities or Third Party
Payors; (d) third party administrator accounts, solely to the extent such
accounts contain amounts related to the administration of payment and
collections for physicians (other than management fees relating to such
administration); (e) accounts containing payments from CMS that have not yet
been applied to claims; (f) any accounts owned exclusively by Excluded
Subsidiaries; and (g) any other accounts as long as the aggregate monthly
average daily balance for all such Loan Parties in all such other accounts does
not exceed $500,000 at any time.

 

“Excluded Property” shall mean, collectively:

 

(i)          any fee-owned real property which has a fair market value of less
than $7,500,000 and any leasehold real property;

 

(ii)         commercial tort claims reasonably expected to result in recovery of
less than $1,000,000 individually;

 

(iii)        any governmental or regulatory licenses, to the extent that, and
for so long as, the grant (or perfection) of a security interest therein, or the
assignment thereof, is prohibited or restricted thereby or under applicable law
or would require a governmental consent that has not been obtained after the
Borrower’s use of commercially reasonable efforts to obtain such consent (in
each case, after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or similar applicable laws that would have a similar
effect); provided that nothing in this clause (iii) shall prohibit the pledge or
grant of security in the proceeds of such licenses;

 

(iv)        any particular asset (including the Capital Stock of any direct
Subsidiary held by the Borrower or any Guarantor) or right under contract to the
extent that, and for so long as, the pledge thereof or a security interest
therein (A) is prohibited or restricted by applicable law, including any
regulation applicable to the Loan Parties’ line of business, or (B) would
violate the terms of any agreement (including, without limitation, any purchase
money security interest or similar arrangement permitted by the loan
documentation) that is legally binding on the Borrower or any Guarantor or any
Regulated Entity (in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or similar applicable
laws that would have a similar effect); provided that nothing in this clause
(iv) shall prohibit the pledge or grant of security in the proceeds of such
assets or rights to such proceeds;

 

(v)         any margin stock;

 

(vi)        any intent-to-use trademark application prior to the filing of a
“Statement of Use”, “Amendment to Allege Use” or similar filing with respect
thereto, solely to the extent, if any, that, and solely during the period, if
any, in which the grant of a security interest therein would impair the validity
or enforceability of such intent-to-use trademark application under applicable
law;

 

(vii)       any motor vehicles, aircraft and other similar assets subject to
certificates of title or ownership (except to the extent a security interest
therein can be perfected by the filing of a UCC financing statement);

 



16

 

 

(viii)      any Excluded Accounts; and

 

(ix)         any other assets if, and for so long as, in the reasonable judgment
of the Administrative Agent (in consultation with the Borrower), the cost or
burden of creating or perfecting a pledge or security interest in such assets is
excessive in relation of the benefits afforded to the Lenders.

 

“Excluded Subsidiary” shall mean any: (a) Subsidiary of the Borrower with
respect to which the provision of a guaranty by such Subsidiary would result in
material adverse tax consequences, as reasonably determined by the Borrower in
consultation with the Administrative Agent; (b) Subsidiary of the Borrower that
is a captive insurance subsidiary; (c) not-for-profit Subsidiary of the
Borrower; (d) Subsidiary of the Borrower that is a special purpose entity; (e)
Subsidiary of the Borrower that is prohibited by applicable laws or contractual
obligation (other than with any Affiliate of any Loan Party) from guaranteeing
the Obligations or with respect to which any consent, approval, license or
authorization from any Governmental Authority would be required for the
provision of any such guarantee in each case so long as the Administrative Agent
shall have received a certification from a Responsible Officer of the Borrower
as to the existence of such applicable law or required consent, approval,
license or authorization upon the Administrative Agent’s request for such a
certificate, provided, that (i) in the case of such guarantee being prohibited
due to a contractual obligation, such contractual obligation shall have been in
place on the Closing Date or, if later, at the time such Subsidiary became a
Subsidiary, and shall not have been created or amended in contemplation of or in
connection with such Person becoming a Subsidiary, and (ii) to the extent any
such prohibition is capable of being overcome or eliminated, the Loan Parties
shall use commercially reasonable efforts for a period not to exceed ninety (90)
days to overcome or eliminate any such prohibition and each such Subsidiary
shall cease to be an Excluded Subsidiary if such prohibition shall cease to
exist or apply; and (f) any Immaterial Subsidiary. For the avoidance of doubt,
it is understood and agreed that APA ACO, Inc. shall be deemed to be an Excluded
Subsidiary pursuant to clause (e) of the foregoing definition for so long as the
Borrower, in consultation with its healthcare counsel, reasonably determines
there to be prohibition under applicable law; provided that the Collateral shall
include a pledge of 100% of the Capital Stock of APA ACO, Inc. so long as such
pledge does not result in an “assignment” or “change in control” (in each case
as such term is defined by CMS) under the Next Generation ACO Model
Participation Agreement dated December 15, 2016 and is not otherwise “Excluded
Property” pursuant to clause (iv) of the definition thereof (and it being
understood and agreed that the Administrative Agent shall receive CMS’ consent
prior to exercising any remedies with respect to the pledge described in this
proviso).

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 



17

 

  

“Existing Credit Agreements” shall mean, collectively, (i) that certain Business
Loan Agreement, dated as of June 14, 2018, between NMM and Preferred Bank, as
amended, (ii) that certain Line of Credit Agreement, dated as of September 5,
2018, between NMM and Preferred Bank, as amended, and (iii) that certain
Business Loan Agreement, dated as of April 7, 2017, between APC and Preferred
Bank, as amended.

 

“Existing Lenders” shall mean all lenders parties to the Existing Credit
Agreement on the Closing Date.

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.22.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent. For
purposes of this Agreement, the Federal Funds Rate shall not be less than zero
percent (0%).

 

“Fee Letter” shall mean that certain fee letter, dated as of August 14, 2019
executed by SunTrust Robinson Humphrey, Inc. and consented to by the Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert –Waters Flood Insurance Reform Act of 2012, as now
or hereafter in effect or any successor statute thereto.

 



18

 

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of a jurisdiction other than one of the fifty states of
the United States or the District of Columbia.

 

“Future Approved Entity Investment” shall mean any secured loan made by the
Borrower to an Approved Entity after the Closing Date with terms and structure
substantially similar to the AP-AMH Loan (other than the total debt amount, loan
term and interest rate); provided that it is understood and agreed that the
underlying use of proceeds and collateral securing any such loan may differ from
the use of proceeds and collateral securing the AP-AMH Loan made on the Closing
Date so long as the conditions set forth in Section 7.4 to any such Future
Approved Entity Investment are satisfied.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
it being understood and agreed that the foregoing definition shall include any
agency, branch or other governmental body charged with the responsibility and/or
vested with the authority to administer and/or enforce any Healthcare Laws,
including any Medicare or Medicaid contractors, intermediaries or carriers.

 

“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Guarantor” shall mean each of the Subsidiary Loan Parties.

 



19

 

 

“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of the date hereof and substantially in the form of Exhibit
B, made by the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Healthcare Laws” means all applicable federal and state healthcare Laws
relating to the provision of clinical care or management, leasing, or provision
of goods and services to medical clinics or medical practices that provide
medical services, including, without limitation, (a) all fraud and abuse Laws
(including, without limitation, the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: (i) the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)); (ii) the civil False Claims Act
(31 U.S.C. § 3729 et seq.); Sections 1320a-7,1320a-7a and 1320a-7b of Title 42
of the United States Code; (iii) the Emergency Medical Treatment and Labor Act
(42 U.S.C. § 1395dd), Sections 1320a-7 and 1320a-71 of Title 42 of the United
States Code; and (iv) the Ethics in Patient Referrals Act (42 U.S.C. § 1395nn),;
(b) the Health Insurance Portability and Accountability Act of 1996, as amended
by the HITECH Act, and as otherwise may be amended from time to time; (c) (i)
Medicare and the regulations promulgated thereunder, (ii) Medicaid and the
regulations promulgated thereunder, (iii) TRICARE (10 U.S.C. Section 1071 et
seq.) or (iv) other analogous state or federal programs; (d) the Health
Information Technology for Economic and Clinical Health Act provisions of the
American Recovery and Reinvestment Act of 2009, Pub. Law No. 111-5 and its
implementing regulations 42 C.F.R. §§ 412, 413, 422 and 495; (e) quality, safety
and accreditation standards and requirements of all applicable state laws or
regulatory bodies; (f) requirements of Law relating to the ownership or
operation of a healthcare facility or business, or assets used in connection
therewith and restrictions on the corporate practice of medicine, corporate
practice of nursing, professional fee-splitting, office-based medical
procedures, anesthesia requirements and the provision of management or
administrative services to medical practices; (g) requirements of Law relating
to the billing or submission of claims, collection of accounts, underwriting the
cost of, or provision of management or administrative services in connection
with, any and all of the foregoing.

 

“Healthcare Permits” means all material and applicable healthcare related
licenses, permits, approvals, registrations, certifications, accreditations,
contracts, consents, qualifications and authorizations necessary for the lawful
conduct of each of the Borrower’s, its Subsidiaries’ and the Associated
Practices’ respective businesses pursuant to all applicable Healthcare Laws.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 



20

 



 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“HIPAA” means, collectively, (a) the Health Insurance Portability and
Accountability Act of 1996, 42 U.S.C. §§ 1320d-1320d-8, as amended by the HITECH
Act, and any regulations adopted thereunder; and (b) the Health Information
Technology for Economic and Clinical Health Act (Title XIII of the American
Recovery and Reinvestment Act of 2009 in each case with respect to the laws
described in clauses (a) and (b) of this definition, as the same may be amended,
modified or supplemented from time to time, any successor statutes thereto, any
and all rules or regulations promulgated from time to time thereunder.

 

“Historical Financial Statements” shall mean copies of (a) the internally
prepared quarterly financial statements of the Borrower and its Subsidiaries on
a consolidated basis for the Fiscal Quarter ended June 30, 2019 and (b) the
audited consolidated financial statements for the Borrower and its Subsidiaries
for the Fiscal Years ended December 31, 2017 and December 31, 2018, in each case
from BDO USA, LLP.

 

“Immaterial Subsidiary” shall mean, on any date of determination, any Subsidiary
of the Borrower that, together with its Subsidiaries, (i) generated less than
5.0% of revenue of the Borrower and its Subsidiaries for the most recent four
(4) consecutive Fiscal Quarter period for which financial statements have been
delivered (or are required to have been delivered) pursuant to Section 5.1(b)
and (ii) has total assets (including Capital Stock in other Subsidiaries and
excluding investments that are eliminated in consolidation) of less than 5.0% of
Consolidated Total Assets as reflected in the financial statements most recently
delivered pursuant to Section 5.1(b). For the avoidance of doubt, as of the
Closing Date, Allied Physicians ACO, LLC, APCN-ACO, Inc., 99 Medical Equipment,
Healthcare Supplies & Wheelchair Center, ApolloMed Accountable Care
Organization, Inc., Apollo Medical Management, Inc., ApolloMed Laboratories,
Inc., ApolloMed Imaging, Inc., Apollo Care Connect, Inc., Pulmonary Critical
Care Management, Inc., Verdugo Medical Management, Inc., Apollo Palliative
Services LLC, Best Choice Hospice Care, LLC, Holistic Care Home Health Agency,
Inc., Allied Pacific Hospice LLC and Concourse Diagnostic and Surgery Center,
LLC shall each be an Immaterial Subsidiary; provided that each of the foregoing
shall at all times be subject to the thresholds in the foregoing definition and
the thresholds and covenants set forth in Section 5.12.

 

“Increasing Lender” shall have the meaning set forth in Section 2.23.

 

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

 

“Incremental Revolving Commitment” shall have the meaning set forth in
Section 2.23.

 



21

 

 

“Incremental Term Loan” shall have the meaning set forth in Section 2.23.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables and management fees incurred in
the ordinary course of business; provided that, for purposes of Section 8.1(g),
trade payables and management fees overdue by more than 120 days shall be
included in this definition except to the extent that any of such trade payables
are being disputed in good faith and by appropriate measures), (iv) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (v) all Capital Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (x) all Off-Balance Sheet
Liabilities and (xi) all net Hedging Obligations. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company or the foreign equivalent thereof) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person. The amount of any net obligation
under any Hedging Transaction on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (viii) that is expressly made nonrecourse or
limited-recourse (limited solely to the assets securing such Indebtedness) to
such Person shall be deemed to be equal to the lesser of (a) the aggregate
unpaid amount of such Indebtedness and (b) the fair market value of the property
encumbered thereby as determined by such Person in good faith; provided that
none of the following shall constitute Indebtedness of any Person:
(x) obligations or liabilities of any Person for unissued equity shares,
deferred revenue, deferred or subordinated management fees, deferred taxes or
other similar accrued or deferred expenses (other than deferred purchase price
payments of any kind as set forth above), in each case arising in the ordinary
course of business, (y) “incurred but not reported” liabilities and
(z) obligations or liabilities of any Person to CMS owed in the ordinary course
of business, but any such obligations or liabilities under this clause (z) shall
constitute Indebtedness if overdue by more than 10 Business Days (other than to
the extent contested in good faith).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:

 

(x)          the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(xi)         if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the immediately preceding Business Day;

 



22

 

 

(xii)        any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;

 

(xiii)       each principal installment of the Term Loans shall have an Interest
Period ending on each installment payment date and the remaining principal
balance (if any) of the Term Loans shall have an Interest Period determined as
set forth above; and

 

(xiv)      no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term Loans is equal to or greater than
the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.

 

“Investment Consideration” shall mean, collectively, (A) the aggregate purchase
consideration for an Acquisition and all other payments (but excluding any
related acquisition fees, costs and expenses incurred in connection with any
Acquisition), directly or indirectly, by any Person in exchange for, or as part
of, or in connection with, an Acquisition, whether paid in cash or cash
equivalents or by exchange of equity interests or of any property or by the
assumption of Indebtedness of the target, business unit or asset group acquired
or proposed to be acquired in any such Acquisition or otherwise and whether
payable prior to, as of the consummation of, or after any such Acquisition,
including any earn-outs and deferred payment obligations (whether contingent or
otherwise), (B) the aggregate amount of all loans made by the Borrower to an
Approved Entity in the case of any Future Approved Entity Investment and (C) the
aggregate amount of all loans made by the Borrower to any Subsidiary or
Associated Practice to fund Permitted Acquisitions or other Investments;
provided, that Investment Consideration shall not include (a) any consideration
or payment paid by the Borrower or any of its Subsidiaries (i) with the net cash
proceeds from any substantially concurrent issuance of Capital Stock of the
Borrower to its shareholders and/or (ii) in the form of Capital Stock of the
Borrower and (b) cash and cash equivalents acquired by the Borrower or any of
its Subsidiaries as part of the applicable Investment.

 

“Investments” shall have the meaning set forth in Section 7.4.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Banks” shall mean SunTrust Bank in its capacity as the issuer of
Letters of Credit pursuant to Section 2.22 together with any other Lender as the
Borrower may from time to time select as an Issuing Bank hereunder pursuant to
Section 2.22; provided that such Lender has agreed to be an Issuing Bank.

 

“Knowledge” of Borrower shall mean the actual knowledge of any of the Borrower’s
Responsible Officers.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $25,000,000.

 

“LC Disbursement” shall mean a payment made by any Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

  

23

 



 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is SunTrust
Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender and each Additional Lender that joins this Agreement pursuant to Section
2.23.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by any Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and any Existing Letter of Credit.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Revolving Borrowing,
all Notices of Swingline Borrowing, all Notices of Conversion/Continuation, all
Compliance Certificates, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23.

 



24

 

 

“Management Services Agreements” shall mean, collectively, each management
services agreement between an Associated Practice and a Loan Party, and any
other similar services agreements, including administrative services agreements,
between the Borrower or its Subsidiaries and Associated Practices pursuant to
which the Borrower or such Subsidiaries provide non-clinical management services
to such Associated Practices, which such agreements shall be in form and
substance reasonably satisfactory to Administrative Agent.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (i)
the business, results of operations, financial condition, assets, liabilities or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Banks, the Swingline Lender or the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

 

“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (ii) the Related Transaction
Documents, (iii) the NMM-APC Management Services Agreement and (iv) each other
agreement, document, contract, indenture and instrument pursuant to which (A)
any Loan Party or any of its Subsidiaries are obligated to make payments in any
twelve month period of $5,000,000 or more, (B) any Loan Party or any of its
Subsidiaries expects to receive revenue in any twelve month period of $5,000,000
or more and (C) a default, breach or termination thereof could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Associated Practice” shall mean, collectively, (i) any Associated
Practice and (ii) any ambulatory surgery center (including, for the avoidance of
doubt, Concourse Diagnostic and Surgery Center, LLC), in each case of the
foregoing clauses (i) and (ii), solely to the extent that the accounts of any
such Person would be required to be consolidated with those of the Borrower in
the Borrower’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of the Borrower or any of its Subsidiaries individually
or in an aggregate committed or outstanding principal amount exceeding the
Threshold Amount. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

 

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
September 11, 2024 and (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Property” shall mean, collectively, the Real Estate subject to the
Mortgages, including, but not limited to, any Real Estate for which a Mortgage
is required to be delivered after the date hereof pursuant to Section 5.13.

 

“Mortgages” shall mean, collectively, each mortgage, deed of trust, trust deed,
security deed, debenture, deed of immovable hypothec, deed to secure debt or
other real estate security documents delivered by any Loan Party to the
Administrative Agent from time to time, all in form and substance satisfactory
to the Administrative Agent, as the same may be amended, amended and restated,
extended, supplemented, substituted or otherwise modified from time to time.

 



25

 

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“NMM” shall mean Network Medical Management, Inc., a California corporation.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

 

“Notice of Borrowing” shall mean a Notice of Revolving Borrowing, a Notice of
Swingline Borrowing, or the initial notice of borrowing to be delivered on or
prior to the Closing Date in connection with all Loans to be funded on the
Closing Date, as the context may require.

 

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).

 

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

 

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Banks, any Lender (including the Swingline
Lender) or the Arrangers pursuant to or in connection with this Agreement or any
other Loan Document or otherwise with respect to any Commitment, Loan or Letter
of Credit including, without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent, the Issuing Banks and
any Lender (including the Swingline Lender) incurred pursuant to this Agreement
or any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, (b) all Hedging Obligations owed by any Loan Party to any
Lender-Related Hedge Provider, and (c) all Bank Product Obligations, together
with all renewals, extensions, modifications or refinancings of any of the
foregoing; provided, however, that with respect to any Guarantor, the
Obligations shall not include any Excluded Swap Obligations.

 



26

 

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person other than, in the case of this clause (iv),
any operating lease, including, for the avoidance of doubt, any other lease
referred to in the proviso of the definition of “Capital Lease Obligations”.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(d).

 

“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents or licenses of Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the Closing
Date and thereafter.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the Lenders.

 



27

 

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Perfection Certificate” shall have the meaning assigned to such term in the
Guaranty and Security Agreement.

 

“Permitted Acquisition” shall mean any Acquisition by a Loan Party that occurs
when the following conditions have been satisfied:

 

(i)          before and after giving effect to such Acquisition, no Default or
Event of Default has occurred and is continuing or would result therefrom, and
all representations and warranties of each Loan Party set forth in the Loan
Documents shall be and remain true and correct in all material respects;

 

(ii)         before and after giving effect to such Acquisition, on a Pro Forma
Basis, the Borrower is in compliance with each of the covenants set forth in
Article VI, measuring Consolidated Total Net Debt for purposes of Section 6.1 as
of the date of such Acquisition and otherwise recomputing the covenants set
forth in Article VI as of the last day of the most recently ended Fiscal Quarter
for which financial statements are required to have been delivered pursuant to
Section 5.1(b) as if such Acquisition had occurred, and, solely in the case of
any such Acquisition in which the Investment Consideration is greater than
$25,000,000, the Borrower shall have delivered to the Administrative Agent a pro
forma Compliance Certificate signed by a Responsible Officer certifying to the
foregoing at least 5 days prior to the date of the consummation of such
Acquisition; provided that solely in the case of any Acquisition for which the
Investment Consideration is greater than $75,000,000, for purposes of
determining such pro forma compliance under Section 6.1, the Consolidated Total
Net Leverage Ratio shall be deemed to be the lesser of (A) the otherwise
applicable Consolidated Total Net Leverage Ratio specified in the grid in
Section 6.1 (without giving effect to any increase thereunder due to an existing
Covenant Holiday) plus 0.50:1.00 and (B) 4.00:1.00;

 

(iii)        at least 5 days prior to the date of the consummation of any such
Acquisition in which the Investment Consideration is greater than $40,000,000,
the Borrower shall have delivered to the Administrative Agent notice of such
Acquisition, together with historical financial information and analysis with
respect to the Person whose stock or assets are being acquired and copies of the
acquisition agreement and related documents (including financial information and
analysis, environmental assessments and reports, opinions, certificates and lien
searches) and information reasonably requested by the Administrative Agent;

 

(iv)        such Acquisition is consensual and approved by the board of
directors (or the equivalent thereof) of the Person whose stock or assets are
being acquired;

 

(v)         the Person or assets being acquired is in the same type of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business reasonably related thereto;

 

(vi)        such Acquisition is consummated in compliance with all Requirements
of Law, and all consents and approvals from any Governmental Authority or other
Person required in connection with such Acquisition have been obtained;

 

(vii)       before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith, each Loan Party is Solvent;

 



28

 

 

(viii)      the Borrower shall have executed and delivered, or caused its
Subsidiaries to execute and deliver, all guarantees, Collateral Documents and
other related documents required under Section 5.12; and

 

(ix)         solely with respect to any such Acquisition in which the Investment
Consideration is greater than $25,000,000, the Borrower has delivered to the
Administrative Agent a certificate executed by a Responsible Officer certifying
that each of the conditions set forth above has been satisfied.

 

“Permitted Encumbrances” shall mean:

 

(i)          Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(ii)         statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(iii)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(iv)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v)         judgment and attachment liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(vi)        customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;

 

(vii)       easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;

 

(viii)      (x) Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries and (y) restrictions on transfers of assets
that are subject to sale or transfer pursuant to purchase and sale arrangements,
in each case, in connection with any letter of intent or purchase and sale
agreement permitted hereunder;

 



29

 

 

(ix)         in the case of any non-wholly owned Subsidiary or joint venture,
any put and call arrangements or restrictions on disposition related to its
Capital Stock set forth in its organizational documents or any related joint
venture or similar agreement;

 

(x)          licenses and sublicenses of intellectual property granted by the
Borrower or any of its Subsidiaries in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Borrower or any of its Subsidiaries or pursuant to the Tradename Licensing
Agreement;

 

(xi)         leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the Borrower
or any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement;

 

(xii)        Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the obligations under the
respective lease (and any other lease with the same or an affiliated lessor);

 

(xiii)       purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(xiv)      Liens (i) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods or (ii) on specific items of inventory or other goods and
proceeds thereof of any Person securing such Person’s obligations in respect of
bankers’ acceptances or letters of credit issued or created for the account of
such person to facilitate the purchase, shipment or storage of such inventory or
goods in the ordinary course of business;

 

(xv)       Liens on insurance premium refunds and insurance proceeds granted in
favor of insurance companies (or their financing affiliates) in connection with
the financing of insurance premiums;

 

(xvi)      rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the Uniform Commercial Code; and

 

(xvii)     Liens in favor of CMS on moneys paid by CMS pursuant to contractual
arrangements between such Persons;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

(ii)         commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

 



30

 

 

(iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;

 

(v)         mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and

 

(vi)        any similar investments approved in good faith by the board of
directors of the Borrower as constituting cash equivalents.

 

“Permitted Third Party Bank” shall mean Lender with whom any Loan Party
maintains a Controlled Account and with whom a Control Account Agreement has
been executed.

 

“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Physician Shareholder Agreement” shall mean that certain Physician Shareholder
Agreement, dated as of May 10, 2019 and effective as of September 11, 2019,
granted and delivered by Thomas Lam, M.D., in his capacity as the sole
shareholder of AP-AMH, in favor of NMM and the Borrower.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired in a Permitted Acquisition or other Acquisition permitted
hereunder or otherwise approved in writing by the Required Lenders, the
inclusion as “Consolidated EBITDA” of the Consolidated EBITDA for such Person,
business, property or asset as if such Acquisition had been consummated on the
first day of the applicable period, based on historical results accounted for in
accordance with GAAP, and (ii) with respect to any Person, business, property or
asset sold, transferred or otherwise disposed of (including any prior Associated
Practice that ceased to be an Associated Practice during the applicable period),
the exclusion from “Consolidated EBITDA” of the portion of Consolidated EBITDA
for such Person, business, property or asset so disposed of during such period
as if such disposition had been consummated on the first day of the applicable
period, in accordance with GAAP.

 



31

 

 

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure or Term Loan, as applicable), and the denominator of
which shall be the sum of all Commitments of such Class of all Lenders (or if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Revolving Credit Exposure or Term Loans, as
applicable, of all Lenders) and (ii) with respect to all Classes of Commitments
and Loans of any Lender at any time, the numerator of which shall be the sum of
such Lender’s Revolving Commitment (or if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure) and Term Loan and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments) and Term Loans.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Cash” shall mean the aggregate amount of the Loan Parties’
unrestricted cash or cash equivalents in Controlled Accounts in which the
Administrative Agent has a first priority perfected Lien; provided that all cash
that is reserved to satisfy the “incurred but not reported” liabilities shall be
deemed not to be Qualified Cash; provided further that, solely for the first
forty-five (45) days after the Closing Date (or such later date as the
Administrative Agent may reasonably agree in writing), all unrestricted cash or
cash equivalents shall be deemed to be Qualified Cash irrespective of whether or
not a Control Account Agreement is in place.

 

“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.

 

“Real Estate Documents” shall mean, collectively, (i) Mortgages covering all
Real Estate owned by the Loan Parties, duly executed by each applicable Loan
Party, together with (A) title insurance policies, current as-built ALTA/ACSM
Land Title surveys certified to the Administrative Agent, zoning letters,
building permits and certificates of occupancy, in each case relating to such
Real Estate and satisfactory in form and substance to the Administrative Agent,
(B) (x) Life of Loan” Federal Emergency Management Agency Standard Flood Hazard
determinations, (y) notices, in the form required under the Flood Insurance
Laws, about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party, and (z) if any improved real property encumbered by
any Mortgage is located in a special flood hazard area, a policy of flood
insurance that is on terms satisfactory to the Administrative Agent, (C)
evidence that counterparts of such Mortgages have been recorded in all places to
the extent necessary or desirable, in the judgment of the Administrative Agent,
to create a valid and enforceable first priority Lien (subject to Permitted
Encumbrances) on such Real Estate in favor of the Administrative Agent for the
benefit of the Secured Parties (or in favor of such other trustee as may be
required or desired under local law), (D) an opinion of counsel in each state in
which such Real Estate is located in form and substance and from counsel
satisfactory to the Administrative Agent, (E) a duly executed Environmental
Indemnity with respect thereto, (F) Phase I Environmental Site Assessment
Reports, consistent with American Society of Testing and Materials (ASTM)
Standard E 1527-05, and applicable state requirements, on all of the owned Real
Estate, dated no more than six (6) months prior to the Closing Date (or date of
the applicable Mortgage if provided post-closing), prepared by environmental
engineers satisfactory to the Administrative Agent, all in form and substance
satisfactory to the Administrative Agent, and such environmental review and
audit reports, including Phase II reports, with respect to the Real Estate of
any Loan Party as the Administrative Agent shall have requested, in each case
together with letters executed by the environmental firms preparing such
environmental reports, in form and substance satisfactory to the Administrative
Agent, authorizing the Administrative Agent and the Lenders to rely on such
reports, and the Administrative Agent shall be satisfied with the contents of
all such environmental reports and (G) such other reports, documents,
instruments and agreements as the Administrative Agent shall request, each in
form and substance satisfactory to Administrative Agent.

 



32

 

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Banks.

 

“Regulated Entities” shall mean, collectively, (a) APA ACO, Inc. and (b) any
Subsidiary with a health care service plan license issued by the California
Department of Managed Health Care for the provision of, or the arranging,
payment, or reimbursement for the provision of, health care services to
subscribers or enrollees of another full service or specialized health care
service plan under a contract or other arrangement whereby the person assumes
both professional and institutional risk but does not directly market, solicit,
or sell health care service plan contracts.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

“Related Transaction Documents” shall mean the Loan Documents, the AP-AMH Loan
Documents, the Tradename Licensing Agreement, the Administrative Services
Agreement, and all other agreements or instruments executed in connection with
the Related Transactions.

 

“Related Transactions” shall mean, collectively, each of the following:

 

(a)          the execution, delivery and performance by the Loan Parties of the
Loan Documents to which they are a party and the making of the initial Loans on
the Closing Date;

 

(b)          the repayment of the existing Indebtedness under the Existing
Credit Agreement (other than the Existing Letters of Credit);

 

(c)          the execution and delivery of and performance under (1) the AP-AMH
Loan Documents (including the funding of the AP-AMH Loan thereunder), (2) the
Tradename Licensing Agreement and (3) the Administrative Services Agreement;

 

(d)          the consummation of the acquisition by AP-AMH of the Series A
Preferred Stock for consideration in an amount equal to $545,000,000 pursuant to
the Series A Preferred SPA;

 



33

 

 

(e)          the consummation of the acquisition by APC of 15,000,000 shares of
common Capital Stock of the Borrower for consideration in an amount equal to
$300,000,000 as set forth in that certain Stock Purchase Agreement, dated May
10, 2019 and effective as of September 11, 2019, by and between APC and the
Borrower; and

 

(f)          the payment of all fees, costs and expenses associated with all of
the foregoing.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or, if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the aggregate outstanding Revolving Credit Exposure and Term Loans of the
Lenders at such time; provided that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments,
Revolving Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders.

 

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Revolving Lenders.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, including all Healthcare
Laws.

 

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, any of the chief financial
officer, the treasurer or the vice president of finance of the Borrower and (y)
with respect to all other provisions, any of the executive chairman, the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer or the vice president of finance of the
Borrower or such other representative of the Borrower as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent.

 

“Restricted Payment” shall mean, for any Person,

 

(a)any dividend or other distribution, direct or indirect, on account of any
shares of any class of Capital Stock of such Person;

 

(b)any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of such Person now or hereafter outstanding;

 

(c)any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of such Person now or hereafter outstanding; and

 



34

 

 

(d)any payment on account of Indebtedness that is subordinated to the
Obligations.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) September
11, 2024, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“S&P” means Standard & Poor’s Rating Agency Group.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions
including, without limitation, Venezuela, Crimea, Cuba, Iran, North Korea, Sudan
and Syria.

 

“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) any other relevant sanctions authority.

 

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Adjusted LIBO Rate.

 

“Series A Preferred Dividend” shall mean the dividends to be issued by APC to
AP-AMH on account of the Series A Preferred Stock pursuant to the Certificate of
Determination.

 

“Series A Preferred SPA” shall mean that certain Series A Preferred Stock
Purchase Agreement dated as of May 10, 2019 and effective as of September 11,
2019, by and between APC and AP-AMH.

 

“Series A Preferred Stock” shall mean the 1,000,000 shares of Series A Preferred
Capital Stock issued by APC and purchased by AP-AMH in connection with the
Series A Preferred SPA.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Banks, the Lender-Related Hedge Providers and the Bank Product Providers.

 



35

 

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower. Notwithstanding anything to the
contrary contained herein, the Associated Practices will be deemed not to be
Subsidiaries of the Borrower (except as described in Section 1.3(b)).

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank.

 



36

 

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and Accounting Standards Codification Section 842 and (ii) the lessee
will be entitled to various tax and other benefits ordinarily available to
owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term Loan” shall mean a term loan made by a Lender to the Borrower pursuant to
Section 2.5 or Section 2.23.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Closing Date, in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II. The aggregate principal amount of all Lenders’ Term Loan
Commitments as of the Closing Date is $190,000,000.

 

“Third Party Payor” means Medicare, Medicaid, TRICARE, state government
insurers, public or private insurers (including Blue Cross and/or Blue Shield)
and any other Person which presently or in the future maintains a healthcare
payment or reimbursement program.

 

“Third Party Payor Programs” shall mean all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which the Loan Parties or
any of their respective Subsidiaries or any Associated Practice participates.

 

“Threshold Amount” shall mean $10,000,000.

 

“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“Tradename Licensing Agreement” shall mean that certain Tradename Licensing
Agreement dated as of May 20, 2019, between the Borrower and AP-AMH.

 



37

 

 

“Transfer Restriction Agreement” shall mean each physician shareholder agreement
(including, for the avoidance of doubt, the Physician Shareholder Agreement),
membership interest transfer restriction agreement, stock transfer restriction
agreement, continuity agreement or other similar agreement between the
applicable Loan Party, the applicable Associated Practice and the applicable
equity holder(s) of such Associated Practice, in each case, in form and
substance reasonably satisfactory to Administrative Agent or similar provisions
in any Management Services Agreement, in each case except for such changes
required by any change in law (including Healthcare Laws and state corporate
laws), in each case, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Unfinanced Cash Capital Expenditures” shall mean, for any period, the amount of
Capital Expenditures made by the Borrower and its Subsidiaries during such
period in cash, but excluding any such Capital Expenditures financed with
Indebtedness permitted under Section 7.1(c) or that constitute reinvestment of
proceeds as permitted under Section 2.12(a).

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

“United States” or “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g)(ii).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

 

“Working Capital” shall mean the average of the Current Assets less the Current
Liabilities for the first three months of each Fiscal Year compared to the
average of the Current Assets less the Current Liabilities for the last three
months of such Fiscal Year; provided that increases or decreases in Working
Capital shall be calculated without regard to any changes in current assets or
current liabilities as a result of any reclassification in accordance with GAAP
of assets or liabilities, as applicable, between current and noncurrent.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 



38

 

 

Section 1.2           Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g.
“Revolving Loan” or “Term Loan”) or by Type (e.g. “Eurodollar Loan” or “Base
Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings
also may be classified and referred to by Class (e.g. “Revolving Borrowing”) or
by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).

 

Section 1.3           Accounting Terms and Determination.

 

(a)          Unless otherwise defined or specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared, in accordance with GAAP as in effect from time to time, applied on
a basis consistent with the most recent audited consolidated financial
statements of the Borrower delivered pursuant to Section 5.1(a) (or, if no such
financial statements have been delivered, on a basis consistent with the audited
consolidated financial statements of the Borrower last publicly filed); provided
that if the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any covenant in Article VI to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Article VI for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect including ASU 2015-03, and any other related treatment for debt discounts
and premiums, such as original issue discount) to value any Indebtedness or
other liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein and (ii) for purposes of this Agreement, any lease
that was accounted for by any Person as an operating lease as of December 31,
2018 and any lease entered into after December 31, 2018 that would have been
accounted for as an operating lease if such lease had been in effect on December
31, 2018 shall be accounted for as an operating lease consistent with GAAP as in
effect on December 31, 2018.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, the consolidated financial results or
performance of the Borrower and its Subsidiaries shall include the financial
results or performance of the Associated Practices to the extent required under
GAAP.

 



39

 

 

Section 1.4           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The words “other”
and “otherwise” shall not be construed ejusdem generis with any foregoing words
where a wider construction is possible. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the word “to” means “to but excluding”. Unless
the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as it was originally executed or
as it may from time to time be amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (iii)
the words “hereof”, “herein” and “hereunder” and words of similar import shall
be construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement, (v) any definition of or reference to any law shall
include all statutory and regulatory provisions consolidating, amending, or
interpreting any such law and any reference to or definition of any law or
regulation, unless otherwise specified, shall refer to such law or regulation as
amended, modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) all references to a specific
time shall be construed to refer to the time in the city and state of the
Administrative Agent’s principal office, unless otherwise indicated. Unless
otherwise expressly provided herein, all references to dollar amounts shall mean
Dollars. In determining whether any individual event, act, condition or
occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect. Any reference herein to a
merger, transfer, consolidation, amalgamation, assignment, sale or disposition
or similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale or disposition,
or similar term, as applicable, to, of or with a separate Person. Any division
of a limited liability company shall constitute a separate Person hereunder (and
each division of any limited liability company that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).

 

Article II

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1           General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2; (ii) each
Issuing Bank may issue Letters of Credit in accordance with Section 2.22; (iii)
the Swingline Lender may make Swingline Loans in accordance with Section 2.4;
(iv) each Lender agrees to purchase a participation interest in the Letters of
Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
the Aggregate Revolving Commitment Amount in effect from time to time; and (v)
each Lender severally agrees to make a Term Loan to the Borrower in a principal
amount equal to such Lender’s Term Loan Commitment on the Closing Date.

 

Section 2.2           Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.

  

40

 



 

Section 2.3           Procedure for Revolving Borrowings. The Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Revolving Borrowing, substantially in the form of
Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”), (x) prior to
12:00 p.m. one (1) Business Day prior to the requested date of each Base Rate
Borrowing (other than with respect to the Closing Date, for which such request
shall be required to be provided no later than 12:00 p.m. on the Closing Date)
and (y) prior to 11:00 a.m. three (3) Business Days prior to the requested date
of each Eurodollar Borrowing (other than with respect to the Closing Date, for
which such request shall be provided prior to 5:00 p.m. three (3) Business Days
prior to the Closing Date). Each Notice of Revolving Borrowing shall be
irrevocable and shall specify (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall not be less than $2,000,000 or a larger multiple
of $500,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $1,000,000 or a larger multiple of $100,000; provided
that Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d) may be made
in lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed four (4). Promptly
following the receipt of a Notice of Revolving Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.

 

Section 2.4           Swingline Commitment.

 

(a)          Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrower, from
time to time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.

 

(b)          The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of Swingline
Borrowing”), prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify (i) the principal amount of such Swingline Borrowing, (ii) the date of
such Swingline Borrowing (which shall be a Business Day) and (iii) the account
of the Borrower to which the proceeds of such Swingline Borrowing should be
credited. The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline
Borrowing.

 

(c)          The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.

 



41

 

 



(d)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.

 

(e)          Each Lender’s obligation to make a Base Rate Loan pursuant to
subsection (c) of this Section or to purchase participating interests pursuant
to subsection (d) of this Section shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right that such Lender or
any other Person may have or claim against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of any Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or could reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

 

Section 2.5           Term Loan Commitments. Subject to the terms and conditions
set forth herein, each Lender severally agrees to make a single term loan to the
Borrower on the Closing Date in a principal amount equal to the Term Loan
Commitment of such Lender. The Term Loans may be, from time to time, Base Rate
Loans or Eurodollar Loans or a combination thereof; provided that on the Closing
Date all Term Loans shall be (i) a Base Rate Loan or (ii) a Eurodollar Loan
(provided, in the case of this clause (ii), the Borrower must notify the
Administrative Agent prior to 5:00 p.m. on the third (3rd) Business Day
immediately preceding the Closing Date, which, for the avoidance of doubt, may
be provided by e-mail). The execution and delivery of this Agreement by the
Borrower and the satisfaction of all conditions precedent pursuant to Section
3.1 shall be deemed to constitute the Borrower’s request to borrow the Term
Loans on the Closing Date.

 

Section 2.6           Funding of Borrowings.

 

(a)          Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office; provided
that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or, at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

 



42

 

 

(b)          Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing. Nothing in this subsection shall be
deemed to relieve any Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

(c)          All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.

 

Section 2.7           Interest Elections.

 

(a)          Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing. Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)          To make an election pursuant to this Section, the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.7 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing), (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing, and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/ Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

 



43

 



 

(c)          If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.

 

(d)          Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

Section 2.8           Optional Reduction and Termination of Commitments.

 

(a)          Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.5.

 

(b)          Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the aggregate outstanding Revolving
Credit Exposure of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the principal amount of the Swingline Commitment and the
LC Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment.

  

(c)          With the written approval of the Administrative Agent, the Borrower
may terminate (on a non-ratable basis) the unused amount of the Revolving
Commitment of a Defaulting Lender, and in such event the provisions of Section
2.26 will apply to all amounts thereafter paid by the Borrower for the account
of any such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim that the
Borrower, the Administrative Agent, the Issuing Banks, the Swingline Lender or
any other Lender may have against such Defaulting Lender.

 

Section 2.9           Repayment of Loans.

 

(a)          The outstanding principal amount of all Revolving Loans and
Swingline Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.

 





44

 



  

(b)          The Borrower unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Term Loan of such Lender in installments payable on the dates set forth below,
with each such installment being in the aggregate principal amount for all
Lenders set forth opposite such date below (and on such other date(s) and in
such other amounts as may be required from time to time pursuant to this
Agreement):

 

Installment Date  Principal Amount  December 31, 2019  $2,375,000  March 31,
2020  $2,375,000  June 30, 2020  $2,375,000  September 30, 2020  $2,375,000 
December 31, 2020  $2,375,000  March 31, 2021  $2,375,000  June 30, 2021 
$2,375,000  September 30, 2021  $2,375,000  December 31, 2021  $3,562,500  March
31, 2022  $3,562,500  June 30, 2022  $3,562,500  September 30, 2022  $3,562,500 
December 31, 2022  $3,562,500  March 31, 2023  $3,562,500  June 30, 2023 
$3,562,500  September 30, 2023  $3,562,500  December 31, 2023  $4,750,000  March
31, 2024  $4,750,000  June 30, 2024  $4,750,000  Maturity Date of Term Loan 

Remaining Principal Balance of Term Loan 

 

 

provided that, to the extent not previously paid, the aggregate unpaid principal
balance of the Term Loans shall be due and payable on the Maturity Date.

 

Section 2.10         Evidence of Indebtedness.

 

(a)           Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment and
the Term Loan Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and, in the case of each
Eurodollar Loan, the Interest Period applicable thereto, (iii) the date of any
continuation of any Loan pursuant to Section 2.7, (iv) the date of any
conversion of all or a portion of any Loan to another Type pursuant to
Section 2.7, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of the Loans and (vi) both the date and amount of any sum received by
the Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

 



45

 

 

(b)          This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 

Section 2.11         Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to the date of such prepayment, (ii) in the case
of any prepayment of any Base Rate Borrowing, not less than one (1) Business Day
prior to the date of such prepayment, and (iii) in the case of any prepayment of
any Swingline Borrowing, prior to 11:00 a.m. on the date of such prepayment.
Each such notice shall be irrevocable and shall specify the proposed date of
such prepayment and the principal amount of each Borrowing or portion thereof to
be prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2 or, in the case of a
Swingline Loan, pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing and, in the case of a
prepayment of a Term Loan Borrowing, to principal installments as may be
directed by the Borrower (and in the absence of any such direction, in the
inverse order of maturity).

 

Section 2.12         Mandatory Prepayments.

 

(a)          Immediately upon receipt by the Borrower or any of its Subsidiaries
of any proceeds in an aggregate amount exceeding $500,000 in any Fiscal Year
from (A) any sale or disposition by the Borrower or any of its Subsidiaries of
any of its assets, or (B) any casualty insurance policies or eminent domain,
condemnation or similar proceedings, the Borrower shall prepay the Obligations
in an amount equal to all such excess proceeds, net of commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by the Borrower in connection
therewith (in each case, paid to non-Affiliates); provided that the Borrower
shall not be required to prepay the Obligations (i) with respect to proceeds
from the sales of inventory in the ordinary course of business, and (ii) so long
as no Default or Event of Default shall have occurred and be continuing at the
time of the receipt of proceeds pursuant to this subsection (a) or at the
proposed time of the reinvestment of such proceeds, the Borrower shall have the
option, upon written notice to the Administrative Agent, directly or (x) in the
case of proceeds received by a Loan Party, through one or more of its
Subsidiaries that is a Loan Party or (y) in the case of proceeds received by a
Subsidiary that is not a Loan Party, through one or more of its Subsidiaries, to
reinvest such proceeds within three hundred sixty-five (365) days of receipt
thereof in assets of the general type used in the business of the Borrower and
its Subsidiaries so long as such proceeds received by a Loan Party are held in
Controlled Accounts at SunTrust Bank or other accounts subject to Control
Account Agreements until reinvested; provided that any funds are committed to be
reinvested during the initial three hundred sixty-five (365) days after the
receipt of such proceeds but the reinvestment has not yet occurred by the end of
such period, the Borrower and its Subsidiaries shall have an additional one
hundred eighty (180) day period to consummate such reinvestment; provided,
further, that if any such proceeds have not been reinvested at the end of such
additional period, the Borrower shall promptly prepay the Obligations as
required by this Section 2.12(a). Any such prepayment shall be applied in
accordance with subsection (d) of this Section.

 



46

 

 

(b)          No later than the Business Day following the date of receipt by the
Borrower or any of its Subsidiaries of any proceeds from any issuance of
Indebtedness by the Borrower or any of its Subsidiaries, the Borrower shall
prepay the Obligations in an amount equal to all such proceeds, net of
underwriting discounts and commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by the Borrower in connection therewith (in each case, paid to
non-Affiliates); provided that the Borrower shall not be required to prepay the
Obligations with respect to proceeds of Indebtedness permitted under Section
7.1. Any such prepayment shall be applied in accordance with subsection (d) of
this Section.

 

(c)          Commencing with the Fiscal Year ending December 31, 2020, no later
than five (5) Business Days after the date on which the Borrower’s annual
audited financial statements for such Fiscal Year are required to be delivered
pursuant to Section 5.1(a), the Borrower shall prepay the Obligations in an
amount equal to (i) the Applicable ECF Percentage multiplied by Consolidated
Excess Cash Flow minus (ii) voluntary repayments of the Loans (to the extent
such repayment is not financed with the proceeds of Indebtedness) pursuant to
Section 2.11 (excluding repayments of Revolving Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) actually made during the applicable Fiscal Year or prior to the date
that such prepayment is due and payable in respect of the then-existing Fiscal
Year (but without duplication of any voluntary prepayment applied to reduce
Consolidated Excess Cash Flow in any other Fiscal Year). Any such prepayment
shall be applied in accordance with subsection (d) of this Section. Any such
prepayment shall be accompanied by a certificate signed by a Responsible Officer
certifying in reasonable detail the manner in which Consolidated Excess Cash
Flow and the resulting prepayment were calculated, which certificate shall be in
form and substance reasonably satisfactory to the Administrative Agent.

 

(d)          Any prepayments made by the Borrower pursuant to subsection (a),
(b) or (c) of this Section shall be applied as follows: first, to the
Administrative Agent’s fees and reimbursable expenses then due and payable
pursuant to any of the Loan Documents; second, to the principal balance of the
Term Loans, until the same shall have been paid in full, pro rata to the Lenders
based on their Pro Rata Shares of the Term Loans, and applied to installments of
the Term Loans in the inverse order of maturity; third, to the principal balance
of the Swingline Loans, until the same shall have been paid in full, to the
Swingline Lender; fourth, to the principal balance of the Revolving Loans, until
the same shall have been paid in full, pro rata to the Lenders based on their
respective Revolving Commitments; and fifth, to Cash Collateralize the Letters
of Credit in an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon. The Revolving Commitments of the Lenders shall
not be permanently reduced by the amount of any prepayments made pursuant to
clauses second through fifth above, unless an Event of Default has occurred and
is continuing and the Required Revolving Lenders so request.

 

(e)          If at any time the aggregate Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant
to Section 2.8 or otherwise, the Borrower shall immediately repay the Swingline
Loans and the Revolving Loans in an amount equal to such excess, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.19. Each prepayment shall be applied as follows: first, to the
Swingline Loans to the full extent thereof; second, to the Base Rate Loans to
the full extent thereof; and third, to the Eurodollar Loans to the full extent
thereof. If, after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize
its reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.

 



47

 

 

Section 2.13         Interest on Loans.

 

(a)          The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.

 

(b)          The Borrower shall pay interest on each Swingline Loan at the Base
Rate plus the Applicable Margin in effect from time to time.

 

(c)          Notwithstanding subsections (a) and (b) of this Section, at the
request of the Required Lenders if an Event of Default has occurred and is
continuing, and automatically after acceleration or with respect to any Event of
Default due to Sections 8.1(a), (h) or (i), the Borrower shall pay interest
(“Default Interest”) with respect to all Eurodollar Loans at the rate per annum
equal to 200 basis points above the otherwise applicable interest rate for such
Eurodollar Loans for the then-current Interest Period until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations hereunder (other than Loans), at the rate per annum equal to
200 basis points above the otherwise applicable interest rate for Base Rate
Loans.

 

(d)          Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Revolving Commitment Termination
Date or the Maturity Date, as the case may be. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months, on each day which occurs every three months
after the initial date of such Interest Period, and on the Revolving Commitment
Termination Date or the Maturity Date, as the case may be. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof. All Default
Interest shall be payable on demand.

 

(e)          The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.14          Fees.

 

(a)           The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.

 

(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Percentage per annum (determined daily in accordance
with Schedule I) on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing the Commitment
Fee, the Revolving Commitment of each Lender shall be deemed used to the extent
of the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure,
of such Lender.

 



48

 

 

(c)          The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin for Eurodollar Loans then in effect on the average daily
amount of such Lender’s LC Exposure attributable to such Letter of Credit during
the period from and including the date of issuance of such Letter of Credit to
but excluding the date on which such Letter of Credit expires or is drawn in
full (including, without limitation, any LC Exposure that remains outstanding
after the Revolving Commitment Termination Date) and (ii) to each Issuing Bank
for its own account a fronting fee, which shall accrue at the rate set forth in
the Fee Letter on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as such Issuing Bank’s standard fees
with respect to issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Notwithstanding the foregoing, if
the interest rate on the Loans is increased to the rate for Default Interest
pursuant to Section 2.13(c) (as a result of an election by the Required Lenders
or otherwise in accordance with the terms thereof), the rate per annum used to
calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by 200 basis points.

 

(d)          The Borrower shall pay on the Closing Date to the Administrative
Agent and its affiliates all fees in the Fee Letter that are due and payable on
the Closing Date.

 

(e)          Accrued fees under subsections (b) and (c) of this Section shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing with the first payment due (on a prorated basis) on
September 30, 2019, and on the Revolving Commitment Termination Date (and, if
later, the date the Loans and LC Exposure shall be repaid in their entirety);
provided that any such fees accruing after the Revolving Commitment Termination
Date shall be payable on demand.

 

Section 2.15          Computation of Interest and Fees.

 

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 

Section 2.16          Inability to Determine Interest Rates.

 

(a)           If, prior to the commencement of any Interest Period for any
Eurodollar Borrowing:

 

(i)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate (including, without
limitation, because the Screen Rate is not available or published on a current
basis) for such Interest Period, or

 



49

 

 

(ii)         the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,

 

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Borrowing for which a Notice
of Revolving Borrowing has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then such Revolving
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

 

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish a commercially reasonable alternative rate of interest to the
Screen Rate that gives due consideration to the then prevailing and broadly
established and recognized market convention for determining a rate of interest
for syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin). Notwithstanding anything to the contrary in Section 10.2,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.16(b), only to the extent the Screen Rate
for the applicable currency and/or such Interest Period is not available or
published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Notice of Revolving Borrowing requests a Eurodollar Borrowing,
such Borrowing shall be made as a Base Rate Borrowing; provided, that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 



50

 



 

Section 2.17         Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to perform any of its obligations hereunder or to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans, or to continue or convert outstanding Loans as or
into Eurodollar Loans, shall be suspended. In the case of the making of a
Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base Rate
Loan as part of the same Revolving Borrowing for the same Interest Period and,
if the affected Eurodollar Loan is then outstanding, such Loan shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, use reasonable efforts
to designate a different Applicable Lending Office if such designation would
avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such Lender in the good faith exercise of its
discretion.

 

Section 2.18         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes; or

 

(iii)        impose on any Lender, any Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or such Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount),

 

then, from time to time, such Lender or such Issuing Bank may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand (including the calculation of all applicable amounts) with respect to
such increased costs or reduced amounts, and within five (5) Business Days after
receipt of such notice and demand and calculation, the Borrower shall pay to
such Lender or such Issuing Bank, as the case may be, such additional amounts as
will compensate such Lender or such Issuing Bank for any such increased costs
incurred or reduction suffered.

 

(b)          If any Lender or any Issuing Bank shall have determined that on or
after the Closing Date any Change in Law regarding capital or liquidity ratios
or requirements has or would have the effect of reducing the rate of return on
such Lender’s or such Issuing Bank’s capital (or on the capital of the Parent
Company of such Lender or such Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, such Issuing Bank or such Parent Company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Bank’s policies or the policies of such Parent Company with respect to
capital adequacy and liquidity), then, from time to time, such Lender or such
Issuing Bank may provide the Borrower (with a copy thereof to the Administrative
Agent) with written notice and demand (including the calculation of all
applicable amounts) with respect to such reduced amounts, and within five (5)
Business Days after receipt of such notice and demand and calculation the
Borrower shall pay to such Lender or such Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender, such Issuing Bank or such
Parent Company for any such reduction suffered.

 

51

 



 

(c)          A certificate of such Lender or such Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, such Issuing Bank or the
Parent Company of such Lender or such Issuing Bank, as the case may be,
specified in subsection (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.

 

(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation.

 

Section 2.19         Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.20         Taxes.

 

(a)          Defined Terms. For purposes of this Section 2.20, the term “Lender”
includes Issuing Bank and the term “applicable law” includes FATCA.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 



52

 



 

(c)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section 2.20, the Borrower or other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

53

 



 

(ii)         Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)         executed originals of IRS Form W-8ECI;

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.20A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.20B or Exhibit 2.20C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.20D on behalf of each such direct and indirect partner;

 



54

 

  

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

55

 



 

(i)          Survival. Each party’s obligations under this Section 2.20 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 2.21         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.18, 2.19 or 2.20, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.18, 2.19, 2.20 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Banks then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Banks based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure, Term Loans and accrued
interest and fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure or Term Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Term Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Credit Exposure and Term
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Credit Exposure or Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

56

 



 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount or amounts due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 2.22         Letters of Credit.

 

(a)          During the Availability Period, each Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, may, in its sole discretion, issue, at the request of the Borrower,
Letters of Credit for the account of the Borrower on the terms and conditions
hereinafter set forth; provided that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date; (ii) each Letter of Credit shall
be in a stated amount to be mutually agreed between the Borrower and the
applicable Issuing Bank; and (iii) the Borrower may not request any Letter of
Credit if, after giving effect to such issuance, (A) the aggregate LC Exposure
would exceed the LC Commitment or (B) the aggregate Revolving Credit Exposure of
all Lenders would exceed the Aggregate Revolving Commitment Amount and (iv) the
Borrower shall not request, and no Issuing Bank shall have an obligation to
issue, any Letter of Credit the proceeds of which would be made available to any
Person (AA) to fund any activity or business of or with any Sanctioned Person or
in any Sanctioned Countries, that, at the time of such funding, is the subject
of any Sanctions or (BB) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. The Borrower hereby acknowledges and
agrees that the Existing Letters of Credit are deemed to be issued by Preferred
Bank, as an Issuing Bank hereunder, for the account of the Borrower. Each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank without recourse a participation in
each Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit (i) on the Closing Date
with respect to all Existing Letters of Credit and (ii) on the date of issuance
with respect to all other Letters of Credit. Each issuance of a Letter of Credit
shall be deemed to utilize the Revolving Commitment of each Lender by an amount
equal to the amount of such participation.

 

57

 



 

(b)          To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the applicable Issuing Bank and the Administrative Agent irrevocable
written notice at least three (3) Business Days prior to the requested date of
such issuance specifying the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended, renewed or extended, as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article III, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the applicable
Issuing Bank shall approve and that the Borrower shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the applicable Issuing Bank shall reasonably require;
provided that in the event of any conflict between such applications, agreements
or instruments and this Agreement, the terms of this Agreement shall control.

 

(c)          At least two (2) Business Days prior to the issuance of any Letter
of Credit, the applicable Issuing Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received
such notice, and, if not, the applicable Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the applicable Issuing Bank has
received notice from the Administrative Agent, on or before the Business Day
immediately preceding the date the applicable Issuing Bank is to issue the
requested Letter of Credit, directing the applicable Issuing Bank not to issue
the Letter of Credit because such issuance is not then permitted hereunder
because of the limitations set forth in subsection (a) of this Section or that
one or more conditions specified in Article III are not then satisfied, then,
subject to the terms and conditions hereof, the applicable Issuing Bank shall,
on the requested date, issue such Letter of Credit in accordance with such
Issuing Bank’s usual and customary business practices.

 

(d)          Each Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. Each Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether such Issuing Bank
has made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to such
LC Disbursement. The Borrower shall be irrevocably and unconditionally obligated
to reimburse the applicable Issuing Bank for any LC Disbursements paid by such
Issuing Bank in respect of such drawing, without presentment, demand or other
formalities of any kind. Unless the Borrower shall have notified the applicable
Issuing Bank and the Administrative Agent prior to 11:00 a.m. on the Business
Day immediately prior to the date on which such drawing is honored that the
Borrower intends to reimburse such Issuing Bank for the amount of such drawing
in funds other than from the proceeds of Revolving Loans, the Borrower shall be
deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to such Issuing
Bank; provided that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the applicable Issuing Bank in accordance with Section 2.6. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the applicable Issuing Bank for such LC Disbursement.

 

(e)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
applicable Issuing Bank) shall be obligated to fund the participation that such
Lender purchased pursuant to subsection (a) of this Section in an amount equal
to its Pro Rata Share of such LC Disbursement on and as of the date which such
Base Rate Borrowing should have occurred. Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the applicable Issuing Bank or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. On the date that such participation is required to be
funded, each Lender shall promptly transfer, in immediately available funds, the
amount of its participation to the Administrative Agent for the account of the
applicable Issuing Bank. Whenever, at any time after the applicable Issuing Bank
has received from any such Lender the funds for its participation in a LC
Disbursement, such Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or such
Issuing Bank, as the case may be, will distribute to such Lender its Pro Rata
Share of such payment; provided that if such payment is required to be returned
for any reason to the Borrower or to a trustee, receiver, liquidator, custodian
or similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or such Issuing Bank any portion thereof previously
distributed by the Administrative Agent or such Issuing Bank to it.

 

58

 



 

(f)          To the extent that any Lender shall fail to pay any amount required
to be paid pursuant to subsection (d) or (e) of this Section on the due date
therefor, such Lender shall pay interest to the applicable Issuing Bank (through
the Administrative Agent) on such amount from such due date to the date such
payment is made at a rate per annum equal to the Federal Funds Rate; provided
that if such Lender shall fail to make such payment to the applicable Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Lender shall be obligated to pay interest on such amount at the
Base Rate.

 

(g)          If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this subsection, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Banks (as
applicable) and the Lenders, an amount in cash equal to 105% of the aggregate LC
Exposure of all Lenders as of such date plus any accrued and unpaid fees
thereon; provided that such obligation to Cash Collateralize the reimbursement
obligations of the Borrower with respect to the Letters of Credit shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or notice of any kind, upon the occurrence of any Event
of Default with respect to the Borrower described in Section 8.1(h) or (i). Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this subsection.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
of an Event of Default, such cash collateral so posted (to the extent not so
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived.

 

59

 



 

(h)          Upon the request of any Lender, but no more frequently than
quarterly, each Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, each Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

 

(i)           The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

 

(i)          any lack of validity or enforceability of any Letter of Credit or
this Agreement;

 

(ii)         the existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including any Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

(iii)        any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(iv)        payment by the applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document to such Issuing Bank that does
not comply with the terms of such Letter of Credit;

 

(v)         any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of set-off
against, the Borrower’s obligations hereunder; or

 

(vi)        the existence of a Default or an Event of Default.

 

Neither the Administrative Agent, any Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse any Issuing Banks
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, each Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

60

 



 

(j)          Unless otherwise expressly agreed by the applicable Issuing Bank
and the Borrower when a Letter of Credit is issued and subject to applicable
laws, (i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

 

Section 2.23         Increase of Commitments; Additional Lenders.

 

(a)          From time to time after the Closing Date and in accordance with
this Section, the Borrower and one or more Increasing Lenders or Additional
Lenders (each as defined below) may enter into an agreement to increase the
aggregate Revolving Commitments and/or the aggregate Term Loan Commitments
hereunder (each such increase, an “Incremental Commitment”) so long as the
following conditions are satisfied:

 

(i)          the aggregate principal amount of (A) all such Incremental
Commitments made pursuant to this Section shall not exceed the greater of (I)
$80,000,000 and (II) an unlimited amount so long as the Consolidated Total Net
Leverage Ratio is less than 2.90:1.00 calculated on a pro forma basis after
giving effect to the incurrence of such Incremental Commitments (and assuming
the aggregate amount of such Incremental Commitments, including all Incremental
Revolving Commitments, have been fully funded) and the use of the proceeds
thereof (the principal amount of each such Incremental Commitment, the
“Incremental Commitment Amount”) and (B) all Incremental Revolving Commitments
(as defined below) made pursuant to this Section shall not exceed $50,000,000;

 

(ii)         the Borrower shall execute and deliver such documents and
instruments and take such other actions as may be reasonably required by the
Administrative Agent in connection with and at the time of any such proposed
increase;

 

(iii)        at the time of and immediately after giving effect to any such
proposed increase, no Default or Event of Default shall exist, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects), and, since December 31,
2018, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect;

 

61

 



 

(iv)        (x) any incremental Term Loans made pursuant to this Section (the
“Incremental Term Loans”) shall have a maturity date no earlier than the
Maturity Date and shall have a Weighted Average Life to Maturity no shorter than
that of the Term Loans made pursuant to Section 2.5, and (y) any incremental
Revolving Commitments provided pursuant to this Section (the “Incremental
Revolving Commitments”) shall have terms that are identical to the existing
Revolving Commitments (except for the amount thereof) and the Revolving Loans;

 

(v)         the Borrower and its Subsidiaries shall be in pro forma compliance
with each of the financial covenants set forth in Article VI as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, calculated as if all such Incremental Term Loans had been
made and all such Incremental Revolving Commitments had been established (and
fully funded) as of the first day of the relevant period for testing compliance;

 

(vi)        if the Initial Yield applicable to any such Incremental Term Loans
exceeds by more than 0.50% per annum the sum of the Applicable Margin then in
effect for existing Eurodollar Term Loans plus one fourth of the Up-Front Fees
paid in respect of the existing Term Loans (the “Existing Yield”), then the
Applicable Margin of all existing Loans shall increase by an amount equal to the
difference between the Initial Yield and the Existing Yield;

 

(vii)       any collateral securing any such Incremental Commitments (and
Incremental Term Loans) shall also secure all other Obligations on a pari passu
basis; and

 

(viii)      all other terms and conditions with respect to any such Incremental
Commitments (and Incremental Term Loans) shall be reasonably satisfactory to the
Administrative Agent.

 

(b)          The Borrower shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment. The Borrower may
also, but is not required to, specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to increase the principal amount of their
Revolving Commitments and/or their Term Loan Commitments, which fees may be
variable based upon the amount by which any such Lender is willing to increase
the principal amount of its Revolving Commitment and/or its Term Loan
Commitment, as applicable. Each Increasing Lender shall as soon as practicable,
and in any case within 15 days following receipt of such notice, specify in a
written notice to the Borrower and the Administrative Agent the amount of such
proposed Incremental Commitment that it is willing to provide. No Lender (or any
successor thereto) shall have any obligation, express or implied, to offer to
increase the aggregate principal amount of its Revolving Commitment and/or its
Term Loan Commitment, and any decision by a Lender to increase its Revolving
Commitment and/or its Term Loan Commitment shall be made in its sole discretion
independently from any other Lender. Only the consent of each Increasing Lender
shall be required for an increase in the aggregate principal amount of the
Revolving Commitments and/or the Term Loan Commitments, as applicable, pursuant
to this Section. No Lender which declines to increase the principal amount of
its Revolving Commitment and/or its Term Loan Commitment may be replaced with
respect to its existing Revolving Commitment and/or its Term Loans, as
applicable, as a result thereof without such Lender’s consent. If any Lender
shall fail to notify the Borrower and the Administrative Agent in writing about
whether it will increase its Revolving Commitment and/or its Term Loan
Commitment within 15 days after receipt of such notice, such Lender shall be
deemed to have declined to increase its Revolving Commitment and/or its Term
Loan Commitment, as applicable. The Borrower may in its sole discretion accept
some or all of the offered amounts, reject the offered amounts entirely (in
which case the proposed Incremental Commitment shall be deemed withdrawn and of
no force or effect) or designate new lenders that are acceptable to the
Administrative Agent (such approval not to be unreasonably withheld) and
otherwise permitted under Section 10.4(b) as additional Lenders hereunder in
accordance with this Section (the “Additional Lenders”), which Additional
Lenders may assume all or a portion of such Incremental Commitment. The Borrower
and the Administrative Agent shall have discretion jointly to adjust the
allocation of such Incremental Revolving Commitments and/or such Incremental
Term Loans among the Increasing Lenders and the Additional Lenders. The sum of
the increase in the Revolving Commitments and the Term Loan Commitments of the
Increasing Lenders plus the Revolving Commitments and the Term Loan Commitments
of the Additional Lenders shall not in the aggregate exceed the unsubscribed
amount of the Incremental Commitment Amount.

 

62

 

 



(c)          Subject to subsections (a) and (b) of this Section, any increase
requested by the Borrower shall be effective upon delivery to the Administrative
Agent of each of the following documents:

 

(i)          an originally executed copy of an instrument of joinder, in form
and substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the new Revolving Commitments and/or new Term Loan Commitments, as applicable,
of such Lenders and setting forth the agreement of each Additional Lender to
become a party to this Agreement and to be bound by all of the terms and
provisions hereof;

 

(ii)         such evidence of appropriate corporate authorization on the part of
the Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;

 

(iii)        a certificate of the Borrower signed by a Responsible Officer, in
form and substance reasonably acceptable to the Administrative Agent, certifying
that each of the conditions in subsection (a) of this Section has been satisfied
and each of the conditions set forth in Section 3.2 have been satisfied;

 

(iv)        to the extent requested by any Additional Lender or any Increasing
Lender, executed promissory notes evidencing such Incremental Revolving
Commitments and/or such Incremental Term Loans, issued by the Borrower in
accordance with Section 2.10; and

 

(v)         any other certificates or documents that the Administrative Agent
shall reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.

 

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Revolving Commitments and/or the Incremental Term Loans, as applicable, and
Schedule II shall automatically be deemed amended accordingly.

 

(d)          If any Incremental Term Loans are to have terms that are different
from the Term Loans outstanding immediately prior to such incurrence (any such
Incremental Term Loans, the “Non-Conforming Credit Extensions”), all such terms
shall be as set forth in a separate assumption agreement among the Borrower, the
Lenders providing such Incremental Term Loans and the Administrative Agent, the
execution and delivery of which agreement shall be a condition to the
effectiveness of the Non-Conforming Credit Extensions. The scheduled principal
payments on the Term Loans to be made pursuant to Section 2.9 shall be ratably
increased after the making of any Incremental Term Loans (other than Term Loans
that are Non-Conforming Credit Extensions) under this Section by the aggregate
principal amount of such Incremental Term Loans. After the incurrence of any
Non-Conforming Credit Extensions that are Term Loans, all optional prepayments
of Term Loans shall be allocated ratably between the then-outstanding Term Loans
and such Non-Conforming Credit Extensions. If the Borrower incurs Incremental
Revolving Commitments under this Section, the Borrower shall, after such time,
repay and incur Revolving Loans ratably as between the Incremental Revolving
Commitments and the Revolving Commitments outstanding immediately prior to such
incurrence. Notwithstanding anything to the contrary in Section 10.2, the
Administrative Agent is expressly permitted to amend the Loan Documents to the
extent necessary to give effect to any increase pursuant to this Section and
mechanical changes necessary or advisable in connection therewith (including
amendments to implement the requirements in the preceding two sentences,
amendments to ensure pro rata allocations of Eurodollar Loans and Base Rate
Loans between Loans incurred pursuant to this Section and Loans outstanding
immediately prior to any such incurrence and amendments to implement ratable
participation in Letters of Credit).

 



63

 



 

(e)          For purposes of this Section, the following terms shall have the
meanings specified below:

 

(i)          “Initial Yield” shall mean, with respect to Incremental Term Loans,
the amount (as determined by the Administrative Agent) equal to the sum of (A)
the margin above the Adjusted LIBO Rate on such Incremental Term Loans
(including as margin the effect of any “LIBO rate floor” applicable on the date
of the calculation), plus (B) (x) the amount of any Up-Front Fees on such
Incremental Term Loans (including any fee or discount received by the Lenders in
connection with the initial extension thereof), divided by (y) the lesser of (I)
the Weighted Average Life to Maturity of such Incremental Term Loans and
(II) four.

 

(ii)         “Up-Front Fees” shall mean the amount of any fees or discounts
received by the Lenders in connection with the making of Loans or extensions of
credit, expressed as a percentage of such Loan or extension of credit. For the
avoidance of doubt, “Up-Front Fees” shall not include any arrangement fee paid
to the arranger(s) thereof.

 

(iii)        “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

 

Section 2.24         Mitigation of Obligations. If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

 



64

 



 

Section 2.25         Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, (b) any Lender is a Defaulting Lender, or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.2(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender) (a “Replacement Lender”); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, and (iv)
in the case of a Non-Consenting Lender, each Replacement Lender shall consent,
at the time of such assignment, to each matter in respect of which such
terminated Lender was a Non-Consenting Lender. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

Section 2.26         Defaulting Lenders.

 

(a)          Cash Collateral

 

(i)          At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
applicable Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize such Issuing Bank’s LC Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.26(b)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
105% of such Issuing Bank’s LC Exposure with respect to such Defaulting Lender.

 

(ii)         The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of each Issuing Bank, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (iii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the applicable Issuing Bank as herein
provided, or that the total amount of such Cash Collateral is less than the
minimum amount required pursuant to clause (i) above, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.26(a) or Section
2.26(b) in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of Letters
of Credit or LC Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 



65

 



 

(iv)        Cash Collateral (or the appropriate portion thereof) provided to
reduce any Issuing Bank’s LC Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.26(a) following (A) the elimination
of the applicable LC Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and such Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.26(b) through (d) the Person
providing Cash Collateral and the applicable Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated LC Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

(b)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and in Section 10.2.

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, to Cash Collateralize
each Issuing Bank’s LC Exposure with respect to such Defaulting Lender in
accordance with Section 2.26(a); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.26(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to sub-section
(iv) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.26(b)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

66

 



 

(iii)        (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee pursuant to Section 2.14(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive letter of credit
fees pursuant to Section 2.14(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.26(a).

 

(C)         With respect to any letter of credit fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s LC Exposure or Swingline Lender’s Swingline Exposure with respect
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

 

(iv)        All or any part of such Defaulting Lender’s participation in Letters
of Credit and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares of the Revolving
Commitments (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Section
3.2 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.18, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)         If the reallocation described in clause (iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Swingline Exposure with
respect to such Defaulting Lender and (y) second, Cash Collateralize the Issuing
Banks’ LC Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).

 

67

 



 

(c)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the applicable
Commitments (without giving effect to Section 2.26(b)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(d)          New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Swingline Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no LC Exposure after giving effect thereto.

 

Article III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1           Conditions to Effectiveness. The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Banks to issue any Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):

 

(a)          The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including, without limitation, all fees payable pursuant to the Fee Letter and
reimbursement or payment of all out-of-pocket expenses of the Administrative
Agent, SunTrust Robinson Humphrey, Inc. and their Affiliates (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Arrangers.

 

(b)          The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:

 

(i)          a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

 

(ii)         a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(ii), attaching and certifying copies of its
bylaws, or partnership agreement or limited liability company agreement, and of
the resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

 

68

 



 

(iii)        certified copies of the articles or certificate of incorporation
(subject to Section 5.17), certificate of organization or limited partnership,
or other registered organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party (and
each other jurisdiction where such Loan Party is required to be qualified to do
business as a foreign corporation solely to the extent that the failure to be so
qualified as a foreign corporation in such other jurisdiction could result in a
Material Adverse Effect);

 

(iv)        a favorable written opinion of (A) Tin Kin Lee Law Offices, counsel
to the Loan Parties, addressed to the Administrative Agent, each Issuing Bank
and each of the Lenders, and covering such matters relating to the Loan Parties,
the Loan Documents and the transactions contemplated therein as the
Administrative Agent shall reasonably request (which opinions will expressly
permit reliance by permitted successors and assigns of the Administrative Agent,
the Issuing Banks and the Lenders), (B) Bryan Cave LLP, addressed to the
Administrative Agent, each Issuing Bank and each of the Lenders, and covering
certain matters relating to the Investment Company Act of 1940, as amended and
(C) Tin Kin Lee Law Offices, counsel to AP-AMH, addressed to the Administrative
Agent, each Issuing Bank and each of the Lenders, and covering such matters
relating to AP-AMH, the AP-AMH Loan Documents and the transactions contemplated
therein as the Administrative Agent shall reasonably request (which opinions
will expressly permit reliance by permitted successors and assigns of the
Administrative Agent, the Issuing Banks and the Lenders);

 

(v)         a certificate in the form of Exhibit 3.1(b)(v), dated the Closing
Date and signed by a Responsible Officer, certifying that after giving effect to
the funding of the Term Loans and any initial Revolving Borrowing, (x) no
Default or Event of Default exists, (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct and (z)
since the date of the financial statements of the Borrower described in Section
4.4, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect;

 

(vi)        a duly executed Notice of Borrowing for the Term Loans and any
initial Revolving Borrowing, together with a report setting forth the sources
and uses of the proceeds thereof;

 

(vii)       certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents and Related Transaction Documents or any of
the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority regarding the Commitments
or any transaction being financed with the proceeds thereof shall be ongoing;

 

(viii)      copies of the Historical Financial Statements;

 

(ix)         financial projections of the Borrower and its Subsidiaries (to be
made on a pro forma basis after giving effect to the consummation of the Related
Transactions) for the Fiscal Quarters ending September 30, 2019 and December 31,
2019, and for each Fiscal Year ending thereafter (through the Fiscal Year ending
December 31, 2023);

 

69

 



 

 

(x)          a duly completed and executed Compliance Certificate, including
calculations of the financial covenants set forth in Article VI hereof as of
June 30, 2019, calculated on a pro forma basis as if the Term Loans and any
initial Revolving Borrowing had been funded as of the first day of the relevant
period for testing compliance (and setting forth in reasonable detail such
calculations);

 

(xi)         a certificate, dated the Closing Date and signed by the chief
financial officer of each Loan Party, confirming that each Loan Party is Solvent
before and after giving effect to the funding of the Term Loans and any initial
Revolving Borrowing and the consummation of the transactions contemplated to
occur on the Closing Date;

 

(xii)        the Guaranty and Security Agreement, duly executed by the Borrower
and each of its Subsidiaries (other than any Excluded Subsidiary), together with
(A) UCC financing statements and other applicable documents under the laws of
all necessary or appropriate jurisdictions with respect to the perfection of the
Liens granted under the Guaranty and Security Agreement, as requested by the
Administrative Agent in order to perfect such Liens, duly authorized by the Loan
Parties, (B) copies of favorable UCC, tax, judgment and fixture lien search
reports in all necessary or appropriate jurisdictions and under all legal and
trade names of the Loan Parties, as requested by the Administrative Agent,
indicating that there are no prior Liens on any of the Collateral other than
Permitted Encumbrances and Liens to be released on the Closing Date, (C) a
Perfection Certificate, duly completed and executed by the Borrower, (D) duly
executed Patent Security Agreements, Trademark Security Agreements and Copyright
Security Agreements, (E) subject to Section 5.17 (if applicable), original
certificates evidencing all issued and outstanding shares of Capital Stock of
all Subsidiaries owned directly by any Loan Party (or, if the pledge of all of
the voting Capital Stock of any Foreign Subsidiary would result in materially
adverse tax consequences, limited to 65% of the issued and outstanding voting
Capital Stock of such Foreign Subsidiary and 100% of the issued and outstanding
non-voting Capital Stock of such Foreign Subsidiary, as applicable) and (F)
subject to Section 5.17 (if applicable), stock or membership interest powers or
other appropriate instruments of transfer executed in blank;

 

(xiii)       copies of duly executed payoff letters, in form and substance
satisfactory to the Administrative Agent, executed by each of the Existing
Lenders or the administrative agent thereof, together with (a) UCC-3 or other
appropriate termination statements, in form and substance satisfactory to the
Administrative Agent, releasing all liens of the Existing Lenders upon any of
the personal property of the Borrower and its Subsidiaries, (b) cancellations
and releases, in form and substance satisfactory to the Administrative Agent,
releasing all liens of the Existing Lenders upon any of the real property of the
Borrower and its Subsidiaries, and (c) any other releases, terminations or other
documents reasonably required by the Administrative Agent to evidence the payoff
of Indebtedness owed to the Existing Lenders;

 

(xiv)      at least five (5) days prior to the date of this Agreement, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable “know your customer” and anti-money laundering legal
requirements including the Patriot Act and, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Borrower;

 

70

 



 

(xv)       certified copies of all Material Agreements (including, for the
avoidance of doubt, the Associated Practice Documents);

 

(xvi)      certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties, in each case naming the
Administrative Agent as loss payee or additional insured, as the case may be,
together with a lender’s loss payable endorsement in form and substance
satisfactory to the Administrative Agent;

 

(xvii)     the Closing Date Collateral Assignments;

 

(xviii)    evidence that the Borrower shall have filed a UCC-1 financing
statement to perfect its security interest in the collateral securing the AP-AMH
Loan, and such UCC-1 financing statement shall name the Administrative Agent as
an “additional secured party”;

 

(xix)       a duly executed Transfer Restriction Agreement granted and delivered
by Thomas Lam, M.D., in his capacity as the sole shareholder of APC-LSMA
Designated Shareholder Medical Corporation, in favor of NMM and the Borrower;
and

 

(xx)        a second amendment to the Management Services Agreement in order to
relinquish control over the account that receives payment from Third Party Payor
Programs.

 

(c)          All conditions precedent to the consummation of the Related
Transactions, other than the funding of the Loans, shall have been satisfied,
and the Related Transactions shall be consummated simultaneously with the
closing and funding of the Loans in accordance with the terms of the Related
Transaction Documents, without alteration, amendment or other change, supplement
or modification of the Related Transaction Documents except for waivers of
conditions that are not material or adverse to the Lenders or as otherwise
approved in writing by the Required Lenders. The Administrative Agent (or its
counsel) shall have received certified copies of the Related Transaction
Documents, each in form and substance satisfactory to the Administrative Agent
and the Arranger.

 

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 3.2           Conditions to Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing and of each Issuing Bank
to issue, amend, renew or extend any Letter of Credit is subject to Section
2.26(c) and the satisfaction of the following conditions:

 

(a)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;

 

(b)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects);

 

71

 



 

(c)          since the date of the most recent financial statements delivered by
the Borrower pursuant to Section 5.1(a), there shall have been no change which
has had or could reasonably be expected to have a Material Adverse Effect;

 

(d)          the Borrower shall have delivered the required Notice of Borrowing
together with a report setting forth the sources and uses of the proceeds hereof
(if applicable); and

 

(e)          the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

 

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a), (b)
and (c) of this Section.

 

Section 3.3           Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders and in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants, both before and after giving effect to the
Related Transactions, to the Administrative Agent, each Lender and each Issuing
Bank as follows (provided, however, that any representation and warranty made
with respect to any Associated Practice by the Borrower pursuant to this Article
IV shall be deemed to be made subject to the Knowledge of the Borrower and it
being further acknowledged and agreed that each such representation and warranty
is made (i) only to the extent that there is an express reference to an
Associated Practice in such representation and warranty and (ii) by the Borrower
and not any Associated Practice):

 

Section 4.1           Existence; Power. The Borrower, each of its Subsidiaries
and each Associated Practice (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect. The Borrower and
each of its Subsidiaries has all requisite power and authority to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.

 

Section 4.2           Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents and the other
Related Transaction Documents to which it is a party are within such Loan
Party’s organizational powers and have been duly authorized by all necessary
organizational and, if required, shareholder, partner or member action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document and Related Transaction Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

72

 



 

Section 4.3           Governmental Approvals; No Conflicts. The execution,
delivery and performance by each Loan Party of the Loan Documents and the other
Related Transaction Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect and except for filings necessary to perfect or maintain
perfection of the Liens created under the Loan Documents, (b) will not violate
any Requirement of Law applicable to the Borrower or any of its Subsidiaries or
any judgment, order or ruling of any Governmental Authority, (c) will not
violate or result in a default under any Contractual Obligation of the Borrower
or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents. Each of the Borrower’s, its Subsidiaries’ and
Associated Practices’ employees and contractors providing professional medical
services to patients is, and has at all times been, while servicing in such
capacity under employment of or contract with the Borrower, any other Loan Party
or any Associated Practices, (i) duly licensed and certified (as and where
required) by each regulatory body having jurisdiction over services rendered by
such Person and (ii) eligible (as and where required) to participate in Third
Party Payor Programs, except to the extent that such failure to be licensed,
certified or eligible, as the case may be, would not reasonably be expected to
have a Material Adverse Effect, either individually or in the aggregate.

 

Section 4.4           Financial Statements. The Borrower has furnished the
Historical Financial Statements to the Administrative Agent. The Historical
Financial Statements fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied,
subject to year-end audit adjustments and the absence of footnotes in the case
of the quarterly statements. Since December 31, 2018, there have been no changes
with respect to the Borrower and its Subsidiaries which have had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 4.5           Litigation and Environmental Matters.

 

(a)          No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the Knowledge
of the Borrower, threatened against or affecting the Borrower, any of its
Subsidiaries or any Associated Practice (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or (ii)
which in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document or Related Transaction Document.

 

(b)          Except for the matters set forth on Schedule 4.5, none of the
Borrower, any of its Subsidiaries or any Associated Practice (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

73

 



 

Section 4.6           Compliance with Laws and Agreements. The Borrower, each of
its Subsidiaries and each Associated Practice is in compliance with (a) all
Requirements of Law and all judgments, decrees and orders of any Governmental
Authority and (b) all indentures, agreements or other instruments binding upon
it or its properties, except where non-compliance, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.7           Investment Company Act. Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended and in effect from time to
time, or (b) other than in the case of any Regulated Entity, otherwise subject
to any other regulatory scheme limiting its ability to borrow money or requiring
any approval or consent from, or registration or filing with, any Governmental
Authority in connection therewith.

 

Section 4.8           Taxes. The Borrower, its Subsidiaries, the Associated
Practices and each other Person for whose taxes the Borrower, any of its
Subsidiaries or any Associated Practice could become liable have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower, such Subsidiary or such Associated Practice, as the case may be, has
set aside on its books adequate reserves in accordance with GAAP. The charges,
accruals and reserves on the books of the Borrower, its Subsidiaries and the
Associated Practices in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated. None of the Borrower, its Subsidiaries or the Associated Practices
has any obligation to pay or has any liability with respect to the Seller’s or
any of its Affiliates’ tax liability.

 

Section 4.9           Margin Regulations. None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of Regulation T, Regulation U or Regulation X. Neither the Borrower
nor any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.

 

Section 4.10         ERISA. Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the IRS to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes, or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
IRS, and nothing has occurred since the date of such determination that would
adversely affect such determination (or, in the case of a Plan with no
determination, nothing has occurred that would adversely affect the issuance of
a favorable determination letter or otherwise adversely affect such
qualification). No ERISA Event has occurred or is reasonably expected to occur.
There exists no Unfunded Pension Liability with respect to any Plan. None of the
Borrower, any of its Subsidiaries or any ERISA Affiliate is making or accruing
an obligation to make contributions, or has, within any of the five calendar
years immediately preceding the date this assurance is given or deemed given,
made or accrued an obligation to make, contributions to any Multiemployer Plan.
There are no actions, suits or claims pending against or involving a Plan (other
than routine claims for benefits) or, to the Knowledge of the Borrower, any of
its Subsidiaries or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in liability to the Borrower or any of its Subsidiaries. The Borrower,
each of its Subsidiaries and each ERISA Affiliate have made all contributions to
or under each Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan. No Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period within the meaning of Section 412 of the Code or Section 303
or 304 of ERISA. None of the Borrower, any of its Subsidiaries or any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions. Each Non-U.S. Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in liability to the Borrower or any of its Subsidiaries. All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.

 

74

 



 

Section 4.11         Ownership of Property; Insurance.

 

(a)          Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited Historical Financial Statements or purported to have been
acquired by the Borrower or any of its Subsidiaries after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are material to the business or operations of
the Borrower and its Subsidiaries are valid and subsisting and are in full
force.

 

(b)          Each of the Borrower, its Subsidiaries and the Associated
Practices, as the case may be, owns, or is licensed or otherwise has the right
to use, all patents, trademarks, service marks, trade names, copyrights and
other intellectual property material to its business, and the use thereof by the
Borrower, its Subsidiaries and the Associated Practices, as the case may be,
does not infringe in any material respect on the rights of any other Person.

 

(c)          The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.

 

(d)           As of the Closing Date, neither the Borrower nor any of its
Subsidiaries owns any Real Estate.

 

75

 



 

Section 4.12         Disclosure.

 

(a)          The Borrower has disclosed to the Lenders all agreements,
instruments, and corporate or other restrictions to which the Borrower, each of
its Subsidiaries and each Associated Practice is subject, and all other matters
known to any of them, that, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
lender presentation nor any of the reports (including, without limitation, all
reports that the Borrower is required to file with the Securities and Exchange
Commission), financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole in light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

(b)          As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

 

Section 4.13         Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower, any of its
Subsidiaries or any Associated Practice, or, to the Borrower’s Knowledge,
threatened against or affecting the Borrower, any of its Subsidiaries or any
Associated Practice, and no significant unfair labor practice charges or
grievances are pending against the Borrower, any of its Subsidiaries or any
Associated Practice, or, to the Borrower’s Knowledge, threatened against any of
them before any Governmental Authority. All payments due from the Borrower, any
of its Subsidiaries or any Associated Practice pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of the Borrower, any such Subsidiary or any such Associated Practice,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.14         Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of the
Borrower and the other Loan Parties and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

 

Section 4.15         Solvency. After giving effect to the execution and delivery
of the Loan Documents and the other Related Transaction Documents, the making of
the Loans under this Agreement and the consummation of the other Related
Transactions, each Loan Party is Solvent.

 

Section 4.16         Deposit and Disbursement Accounts. Schedule 4.16 lists all
banks and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each financial institution, the name
in which the account is held, the type of the account, and the complete account
number therefor.

 

Section 4.17         Collateral Documents.

 

(a)          The Guaranty and Security Agreement is effective to create in favor
of the Administrative Agent for the ratable benefit of the Secured Parties a
legal, valid and enforceable security interest in the Collateral (as defined
therein), and when UCC financing statements in appropriate form are filed in the
offices specified on Schedule 3 to the Guaranty and Security Agreement, the
Liens created under the Guaranty and Security Agreement shall constitute a fully
perfected Lien (to the extent that such Lien may be perfected by the filing of a
UCC financing statement) on, and security interest in, all right, title and
interest of the grantors thereunder in such Collateral, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.2 which are prior as a matter of law. When the
certificates evidencing all Capital Stock pledged pursuant to the Guaranty and
Security Agreement are delivered to the Administrative Agent, together with
appropriate stock powers or other similar instruments of transfer duly executed
in blank, the Liens in such Capital Stock shall be fully perfected first
priority security interests, perfected by “control” as defined in the UCC.

 

76

 



 

(b)          When the filings in subsection (a) of this Section are made and
when, if applicable, the Patent Security Agreements and the Trademark Security
Agreements are filed in the United States Patent and Trademark Office and the
Copyright Security Agreements are filed in the United States Copyright Office,
the Liens created by Guaranty and Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Patents, Trademarks and Copyrights, if any, in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person.

 

(c)          Each Mortgage, when duly executed and delivered by the relevant
Loan Party, will be effective to create in favor of the Administrative Agent for
the ratable benefit of the Secured Parties a legal, valid and enforceable Lien
on all of such Loan Party’s right, title and interest in and to the Real Estate
of such Loan Party covered thereby and the proceeds thereof, and when such
Mortgage is filed in the real estate records where the respective Mortgaged
Property is located, such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of such Loan Party in
such Real Estate and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to Liens expressly permitted
by Section 7.2 which are prior as a matter of law.

 

(d)          No Mortgage encumbers improved real property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968, except to the
extent that the applicable Loan Party maintains flood insurance with respect to
such improved real property in compliance with the requirements of Section 5.8.

 

Section 4.18         Associated Practice Documents; Related Transaction
Documents. The Borrower, its Subsidiaries and, to the Borrower’s Knowledge, each
other party to the Associated Practice Documents and Related Transaction
Documents has duly taken all necessary organizational action to authorize the
execution, delivery and performance of the Associated Practice Documents and the
Related Transaction Documents and the consummation of transactions contemplated
by each of the foregoing.

 

Section 4.19         Material Agreements. As of the Closing Date, all Material
Agreements of the Borrower and its Subsidiaries are described on Schedule 4.19,
and each such Material Agreement is in full force and effect. The Borrower does
not have any Knowledge of any pending amendments or threatened termination of
any of the Material Agreements. As of the Closing Date, the Borrower has
delivered to the Administrative Agent a true, complete and correct copy of each
Material Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).

 

Section 4.20         Sanctions and Anti-Corruption Laws.

 

(a)          None of the Borrower or any of its Subsidiaries or any of their
respective directors, officers, employees, agents or affiliates is a Sanctioned
Person.

 

77

 



 

(b)          Borrower, its Subsidiaries and their respective directors, officers
and employees and, to the Knowledge of the Borrower, the agents of the Borrower
and its Subsidiaries, are in compliance with applicable Anti-Corruption Laws and
applicable Sanctions. The Borrower and its Subsidiaries have instituted and
maintain policies and procedures designed to promote and achieve continued
compliance therewith.

 

Section 4.21         EEA Financial Institutions. Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.

 

Section 4.22         Healthcare Matters. Except as set forth on Schedule 4.22,

 

(a)          The Borrower, each of its Subsidiaries and each Associated Practice
is in compliance with the requirements of all applicable Healthcare Laws, except
in such instances in which the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect. To the Knowledge of the Borrower,
there is no action pending against, received by or threatened against the
Borrower, its Subsidiaries or any Associated Practice which relates in any way
to a violation of any Healthcare Law, except for such violations which could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, none of the Borrower, its Subsidiaries or any Associated Practice is a
party to any corporate integrity agreements or has any ongoing reporting
obligations pursuant to any settlement agreement entered into with any
Governmental Authority.

 

(b)          To the Knowledge of the Borrower, all Persons employed by or
engaged as an independent contractor by the Borrower, its Subsidiaries and any
Associated Practice possesses all licenses, permits and authorizations that are
required by any Governmental Authority or Requirement of Law to permit such
Person to provide the services they provide for such Loan Party, its
Subsidiaries and each Associated Practice except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.23         Use of Proceeds. Each Borrowing and each request for a
Letter of Credit hereunder will be used solely for the purposes permitted
hereunder.

 

Article V

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and all Obligations have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case without any pending draw, or all such Letters of Credit shall have
been cash collateralized to the satisfaction of each Issuing Bank, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

Section 5.1           Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent and each Lender:

 

(a)          as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, a copy of the annual audited report for
such Fiscal Year for the Borrower, containing a consolidated balance sheet of
the Borrower as of the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Borrower for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and together with a report by BDO USA, LLP or other
independent public accountants of nationally recognized standing (without a
“going concern” qualification, exception or explanation and without any
qualification or exception as to the scope of such audit) stating that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower for such Fiscal Year on
a consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;



78

 

 

 

(b)          as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter and
the corresponding portion of the Borrower’s previous Fiscal Year;

 

(c)          concurrently with the delivery of the financial statements referred
to in subsections (a) and (b) of this Section (other than the financial
statements for the fourth Fiscal Quarter of each Fiscal Year delivered pursuant
to subsection (b) of this Section), a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate and, if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be, (iv) setting forth the balance of
funds then on deposit in APC Excluded Asset Account, together with a summary
statement from the Borrower of the amount and use of any funds withdrawn from
the APC Excluded Asset Account following the delivery of the prior Compliance
Certificate (or, in the case of the first Compliance Certificate delivered after
the Closing Date, since the Closing Date) and (v) stating whether any change in
GAAP or the application thereof has occurred since the date of the mostly
recently delivered audited financial statements of the Borrower and its
Subsidiaries, and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such Compliance Certificate;

 

(d)          as soon as available and in any event within 30 days after the end
of the calendar year, forecasts and a pro forma budget for the succeeding Fiscal
Year, containing an income statement, balance sheet and statement of cash flow;

 

(e)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

(f)          as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, a SOC 1 Report (Type II) issued in
accordance with the Statement on Standards for Attestations Engagements No. 16
(or the successor thereto) from BDO USA, LLP or other independent public
accountants of nationally recognized standing (and the Borrower shall correct
any material deficiencies identified therein as soon as reasonably practicable);

 

(g)          promptly following any request therefor, (i) such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any of its Subsidiaries as the Administrative Agent or any
Lender may reasonably request and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under the Patriot Act or other
applicable anti-money laundering laws.

 

79

 



 

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Exchange Act, the Borrower may satisfy its obligation to
deliver the financial statements and periodic and other reports, proxy
statements and other materials referred to in clauses (a), (b) and (e) above by
delivering a notice of filing of such financial statements and periodic and
other reports, proxy statements and other materials by electronic mail to such
e-mail addresses as the Administrative Agent shall have provided to the Borrower
from time to time.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and each Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to Public Lenders and that (w) all
such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Issuing Banks and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute confidential information, they shall
be treated as set forth in Section10.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.

 

Section 5.2           Notices of Material Events.

 

(a)          The Borrower will furnish to the Administrative Agent and each
Lender prompt (and, in any event, not later than three (3) Business Days after a
Responsible Officer becomes aware thereof, other than in the case of clause (iv)
below) written notice of the following:

 

(i)          the occurrence of any Default or Event of Default;

 

(ii)         the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the Knowledge of the Borrower, affecting the Borrower, any of its
Subsidiaries or, to the Knowledge of the Borrower, any Associated Practice that
could reasonably be expected to result in a Material Adverse Effect (including,
without limitation, any of the foregoing that (x) seeks injunctive or similar
relief or (y) alleges potential or actual violations of any Healthcare Law by
the Borrower, any of its Subsidiaries or, to the Knowledge of the Borrower, any
Associated Practice and, in either case);

 

80

 



 

(iii)        the occurrence of any event or any other development by which the
Borrower, any of its Subsidiaries or, to the Knowledge of the Borrower, any
Associated Practice (A) fails to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) becomes subject to any Environmental Liability, (C)
receives notice of any claim with respect to any Environmental Liability, or (D)
becomes aware of any basis for any Environmental Liability, in each case which,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;

 

(iv)        promptly and in any event within 15 days after the Borrower, any of
its Subsidiaries, any Associated Practice or any ERISA Affiliate (A) knows or
has reason to know that any ERISA Event has occurred, a certificate of the chief
financial officer of the Borrower describing such ERISA Event and the action, if
any, proposed to be taken with respect to such ERISA Event and a copy of any
notice filed with the PBGC or the IRS pertaining to such ERISA Event and any
notices received by the Borrower, such Subsidiary or such ERISA Affiliate from
the PBGC or any other governmental agency with respect thereto, and (B) becoming
aware (1) that there has been an increase in Unfunded Pension Liabilities (not
taking into account Plans with negative Unfunded Pension Liabilities) since the
date the representations hereunder are given or deemed given, or from any prior
notice, as applicable, (2) of the existence of any Withdrawal Liability, (3) of
the adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by the Borrower, any of its Subsidiaries or any ERISA
Affiliate, or (4) of the adoption of any amendment to a Plan subject to Section
412 of the Code which results in a material increase in contribution obligations
of the Borrower, any of its Subsidiaries or any ERISA Affiliate, a detailed
written description thereof from the chief financial officer of the Borrower;

 

(v)         any breach or non-performance of, or any default under, any
Associated Practice Document by any Loan Party or, any of its respective
Subsidiaries or to Borrower’s Knowledge, any Associated Practices, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Loan Party, such Subsidiary or such Associated Practice has taken, is
taking or proposes to take in respect thereof;

 

(vi)        the occurrence of any default or event of default, or the receipt by
the Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness of the
Borrower or any of its Subsidiaries;

 

(vii)       any material amendment or modification to any Material Agreement
(together with a copy thereof), and prompt notice of any termination, expiration
or loss of any Material Agreement that, individually or in the aggregate, could
reasonably be expected to result in a reduction in revenue or Consolidated
EBITDA of the Loan Parties of 10% or more on a consolidated basis from the prior
Fiscal Year;

 

(viii)      any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) and (d) of such certification;

 

(ix)         (A) receipt by the Borrower, any of its Subsidiaries or, to the
Knowledge of the Borrower, any Associated Practice of any notification, through
letter or otherwise, of a potential investigation relating to submission of
claims to Third Party Payor Programs by the Borrower, any of its Subsidiaries or
any Associated Practice (other than any additional data requests and audits,
inspections and investigations, that, in each case, are in the ordinary course
of business and would not reasonably be expected to have a Material Adverse
Effect); (B) the voluntary disclosure by the Borrower, any of its Subsidiaries
or, to the Knowledge of the Borrower, any Associated Practice to the Office of
the Inspector General of the United States Department of Health and Human
Services, a Medicare fiscal intermediary, any Governmental Authority or any
state’s Medicaid program of a potential material overpayment matter involving
the submission of claims to such payor; or (C) receipt by the Borrower, any of
its Subsidiaries or, to the Knowledge of the Borrower, any Associated Practice
of any notice from a Governmental Authority that the Borrower, any of its
Subsidiaries or any Associated Practice is subject to a civil or criminal
investigation, inquiry or audit involving and/or related to its compliance with
Healthcare Laws which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect; and

 

81

 



 

(x)          receipt by the Borrower, any of its Subsidiaries or, to the
Knowledge of the Borrower, any Associated Practice from any Governmental
Authority of the imposition of any forfeiture or the designation of a hearing
that could result in the expiration, termination, revocation, impairment or
suspension of any Healthcare Permit that would reasonably be expected to have a
Material Adverse Effect;

 

(xi)         any material defaults or termination received from any Material
Associated Practice, or given by any Loan Party to any Associated Practice,
under any Associated Practice Document; and

 

(xii)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

(b)          The Borrower will furnish to the Administrative Agent and each
Lender the following:

 

(i)          promptly and in any event at least 30 days prior thereto, notice of
any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or legal structure, (iv) in any
Loan Party’s federal taxpayer identification number or organizational number or
(v) in any Loan Party’s jurisdiction of organization; and

 

(ii)         as soon as available and in any event within 30 days after receipt
thereof, a copy of any environmental report or site assessment obtained by or
for the Borrower or any of its Subsidiaries after the Closing Date on any Real
Estate.

 

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

 

Section 5.3           Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that nothing in this Section shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

 

82

 



 

Section 5.4           Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to (and, to the extent permitted by applicable law,
cause the Material Associated Practices to), comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
business and properties, including, without limitation, all Healthcare Laws,
Environmental Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to promote and achieve compliance by the
Borrower, its Subsidiaries, the Material Associated Practices and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.5           Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity all of its
obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make any such payment could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.6           Books and Records. The Borrower will, and will cause each
of its Subsidiaries to (and, to the extent permitted by applicable law, cause
the Material Associated Practices to), keep proper books of record and account
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower in conformity
with GAAP.

 

Section 5.7           Visitation and Inspection; Lender Meetings.

 

(a)          The Borrower will, and will cause each of its Subsidiaries to (and,
to the extent permitted by applicable law, cause the Material Associated
Practices to), permit any representative of the Administrative Agent or any
Lender to visit and inspect its properties (excluding the APC Excluded Assets),
to examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Borrower; provided that if an Event of
Default has occurred and is continuing, no prior notice shall be required.

 

(b)          The Borrower will participate in annual meetings with the
Administrative Agent and the Lenders to be held at the Borrower’s corporate
offices (or at such other location as may be agreed to by the Borrower and the
Administrative Agent, including via conference call) at such time as may be
reasonably agreed to by the Borrower and the Administrative Agent. The Borrower
will provide reasonable advance notice and an invitation to the Administrative
Agent and the Lenders to each earnings call, if any. It is understood and agreed
that the Borrower’s establishment of earnings calls on an annual or more
frequent basis to which the Administrative Agent and the Lenders are invited
shall relinquish its obligations to participate in annual meetings with the
Administrative Agent and the Lenders.

 

Section 5.8           Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to (and, to the extent permitted by
applicable law, cause the Material Associated Practices to), (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, (b) maintain with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower (i) insurance with respect to its properties and business, and the
properties and business of its Subsidiaries and the Associated Practices,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations
(including, in any event, flood insurance as described in the definition of and
required by the Real Estate Documents) and (ii) all insurance required to be
maintained pursuant to the Collateral Documents, and will, upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of a Responsible Officer setting forth the nature and extent of all
insurance maintained by the Borrower, its Subsidiaries and the Material
Associated Practices in accordance with this Section, and (c) solely with
respect to any such insurance held by the Borrower and/ its Subsidiaries, at all
times shall name the Administrative Agent as additional insured on all liability
policies of the Borrower and its Subsidiaries and as lender loss payee (pursuant
to a loss payee endorsement approved by the Administrative Agent) on all
casualty and property insurance policies of the Borrower and its Subsidiaries;
provided, that (except with respect to third-party liability insurance) this
Section 5.8 shall not apply to any APC Excluded Assets.

 

83

 



 

Section 5.9           Use of Proceeds; Margin Regulations.

 

(a)          The Borrower will use the proceeds of all Loans funded on the
Closing Date to (i) finance a portion of the AP-AMH Loan, (ii) refinance certain
Indebtedness of the Borrower and its Subsidiaries (and, indirectly, APC), (iii)
pay transaction costs and expenses arising in connection with the Related
Transactions and (iv) provide for working capital, capital expenditures and
other general corporate purposes; provided that it is understood and agreed that
no greater than $60,000,000 in Revolving Loans shall be borrowed on the Closing
Date (exclusive of any LC Exposure incurred on the Closing Date due to the
roll-over of the Existing Letters of Credit).

 

(b)          The Borrower will use the proceeds of the Revolving Loans after the
Closing Date to (i) finance future Permitted Acquisitions and Investments (in
each case, solely to the extent permitted hereunder) and (ii) provide for
working capital needs, capital expenditures, and for other general corporate
purposes.

 

(c)          All Letters of Credit will be used for general corporate purposes.

 

(d)          Notwithstanding anything to the contrary contained herein, no part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that would violate any rule or regulation of the Board of Governors
of the Federal Reserve System, including Regulation T, Regulation U or
Regulation X.

 

Section 5.10         Casualty and Condemnation. The Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any material portion
of any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) will ensure that the net
cash proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.

 

Section 5.11         Cash Management. The Borrower shall, and shall cause its
Subsidiaries to maintain all cash management and treasury business with SunTrust
Bank or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (other
than Excluded Accounts) (each such deposit account, disbursement account,
investment account and lockbox account, a “Controlled Account”); each Controlled
Account shall be a cash collateral account, with all cash, checks and other
similar items of payment in such account securing payment of the Obligations,
and in which the Borrower and each of its Subsidiaries shall have granted a
first priority Lien to the Administrative Agent, on behalf of the Secured
Parties, perfected either automatically under the UCC (with respect to
Controlled Accounts at SunTrust Bank) or subject to Control Account Agreements.

 

84

 



 

Section 5.12         Additional Subsidiaries and Collateral.

 

(a)          In the event that, subsequent to the Closing Date, any Person
becomes a Subsidiary (other than an Excluded Subsidiary), whether pursuant to
formation, Acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) within 30 days after such
Person becomes a Subsidiary, the Borrower shall cause such Subsidiary (i) to
become a new Guarantor and to grant Liens in favor of the Administrative Agent
in all of its personal property by executing and delivering to the
Administrative Agent a supplement to the Guaranty and Security Agreement in form
and substance reasonably satisfactory to the Administrative Agent, executing and
delivering a Copyright Security Agreement, Patent Security Agreement and
Trademark Security Agreement, as applicable, and authorizing and delivering, at
the request of the Administrative Agent, such UCC financing statements or
similar instruments required by the Administrative Agent to perfect the Liens in
favor of the Administrative Agent and granted under any of the Loan Documents,
(ii) to grant Liens in favor of the Administrative Agent in all fee ownership
interests in all Real Estate with a fair market value in excess of $7,500,000 by
executing and delivering to the Administrative Agent such Real Estate Documents
as the Administrative Agent shall require, and (iii) to deliver all such other
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches, title insurance policies, surveys,
environmental reports and legal opinions) and to take all such other actions as
such Subsidiary would have been required to deliver and take pursuant to Section
3.1 if such Subsidiary had been a Loan Party on the Closing Date or that such
Subsidiary would be required to deliver pursuant to Section 5.13 with respect to
any Real Estate. In addition, within 45 days after the date any Person becomes a
Subsidiary, the Borrower shall, or shall cause the applicable Loan Party to (i)
pledge all of the Capital Stock of such Subsidiary to the Administrative Agent
as security for the Obligations by executing and delivering a supplement to the
Guaranty and Security Agreement in form and substance satisfactory to the
Administrative Agent, and (ii) deliver the original certificates evidencing such
pledged Capital Stock to the Administrative Agent, together with appropriate
powers executed in blank.

 

(b)          If, at any time and from time to time after the Closing Date,
Subsidiaries that are not Guarantors solely because they do not meet the
thresholds set forth in the definition of “Immaterial Subsidiary” comprise in
the aggregate more than 5.0% of Consolidated Total Assets or more than 5.0% of
Consolidated EBITDA, in each case, as of the end of the most recently ended
Fiscal Quarter for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 5.1(b), then the Borrower shall,
not later than five (5) Business Days after the date by which financial
statements for such Fiscal Quarter are required to be delivered pursuant to this
Agreement (or such longer period as the Administrative Agent may agree in its
reasonable discretion), (i) designate in writing to the Administrative Agent one
or more of such Subsidiaries as no longer being an “Immaterial Subsidiary” (to
the extent that, as a result of such designation, the remaining Immaterial
Subsidiaries constitute less than each of the thresholds set forth in this
subsection (d) in the aggregate) and (ii) comply with the provisions of
subsection (a) of this Section applicable to each such Subsidiary (subject to
the time periods set forth in this Section 5.12 which shall run from the date
that any Subsidiary is so designated as no longer being an Immaterial Subsidiary
hereunder).

 

(c)          The Borrower agrees that, following the delivery of any Collateral
Documents required to be executed and delivered by this Section, the
Administrative Agent shall have a valid and enforceable, first priority
perfected Lien on the property required to be pledged pursuant to subsections
(a) and (b) of this Section (to the extent that such Lien can be perfected by
execution, delivery and/or recording of the Collateral Documents or UCC
financing statements, or possession of such Collateral), free and clear of all
Liens other than Liens expressly permitted by Section 7.2. All actions to be
taken pursuant to this Section shall be at the expense of the Borrower or the
applicable Loan Party, and shall be taken to the reasonable satisfaction of the
Administrative Agent.

 

85

 



 

Section 5.13         Additional Real Estate; Leased Locations.

 

(a)          To the extent otherwise permitted hereunder, if any Loan Party
proposes to acquire a fee ownership interest in Real Estate after the Closing
Date having a fair market value in excess of $7,500,000 as of the date of the
acquisition thereof, it shall at the time of such acquisition provide to the
Administrative Agent Real Estate Documents in regard to such Real Estate.

 

Section 5.14         Further Assurances. The Borrower will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Borrower also agrees to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

 

Section 5.15         Healthcare Matters. The Borrower will, and will cause each
of its Subsidiaries to (and, to the extent permitted by applicable law, cause
the Associated Practices to), (i) comply in all material respects with all
applicable Healthcare Laws relating to the operation of its business, (ii)
obtain, maintain and timely renew all material Healthcare Permits required in
the proper conduct of its business, (iii) keep and maintain all records required
to be maintained by any Governmental Authority or under any Healthcare Law, and
(iv) maintain a corporate and health care regulatory compliance program that
addresses the requirements of Healthcare Laws, except where the failure to
comply, obtain, keep and maintain could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

Section 5.16         Associated Practice Documents.

 

(a)          The Borrower will, and will cause each of its Subsidiaries to,
enforce all of its rights under each Associated Practice Document, in each case,
where the failure to do so could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, subject to limitations, in the
reasonable judgment of Borrower, in consultation with its healthcare counsel,
under applicable laws; provided that any management fees payable under any
Associated Practice Document may be subordinated and/or the payment of such
management fees may be deferred, in each case, to the extent that the Borrower
in good faith deems it advisable in order to satisfy any regulation by any
Governmental Authority having jurisdiction over the parties to such Associated
Practice Document.

 

(b)          The Borrower will, and will cause each of its Subsidiaries to,
deliver and collaterally assign to the Administrative Agent each Associated
Practice Document entered into after the Closing Date, for the benefit of the
Secured Parties, pursuant to a Collateral Assignment, subject to any limitations
under applicable law, to be delivered to the Administrative Agent within 21 days
after the applicable Associated Practice Document is entered into.

 

86

 



 

Section 5.17         Post-Closing Obligations. The Borrower shall satisfy the
requirements set forth on Schedule 5.17 and deliver to the Administrative Agent
satisfactory evidence of the same, on or before the date specified for such
requirement (or such later date as may be agreed in writing to by the
Administrative Agent in its sole discretion).

 

Article VI

FINANCIAL COVENANTS

 

Until the Commitments have expired or been terminated and all Obligations have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case without any pending draw, or all such Letters of Credit shall have
been cash collateralized to the satisfaction of each Issuing Bank, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

Section 6.1           Consolidated Total Net Leverage Ratio. The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending on December 31, 2019, a Consolidated Total Net Leverage Ratio of
not greater than:

 

Fiscal Quarter   Consolidated Total Net Leverage Ratio       Each Fiscal Quarter
ending on or prior to September 30, 2020   3.75:1.00       Each Fiscal Quarter
ending after September 30, 2020 and on or prior to September 30, 2021  
3.50:1.00       Each Fiscal Quarter ending after September 30, 2021 and on or
prior to September 30, 2022   3.25:1.00       Each Fiscal Quarter ending after
September 30, 2022   3.00:1.00

 

; provided that (A) for any Fiscal Quarter ending after September 30, 2019 but
on or prior to September 30, 2020 during which a Loan Party has consummated a
Permitted Acquisition or Future Approved Entity Investment permitted hereunder
in which the Investment Consideration payable in connection with such Permitted
Acquisition or Future Approved Entity Investment was greater than $75,000,000
(an “Initial Trigger Quarter”), the Consolidated Total Net Leverage Ratio for
the Initial Trigger Quarter and the next succeeding Fiscal Quarter may be
increased by 0.25:1.00 to the otherwise applicable Consolidated Total Net
Leverage Ratio for each such Fiscal Quarter specified in the grid above and (B)
for any Fiscal Quarter ending after September 30, 2020 during which a Loan Party
has consummated a Permitted Acquisition or Future Approved Entity Investment
permitted hereunder in which the Investment Consideration payable in connection
with such Permitted Acquisition or Future Approved Entity Investment was greater
than $75,000,000 (a “Full Trigger Quarter”), the Consolidated Total Net Leverage
Ratio (i) for the Full Trigger Quarter and the next succeeding Fiscal Quarter
may be increased by 0.50:1.00 to the otherwise applicable Consolidated Total Net
Leverage Ratio for each such Fiscal Quarter specified in the grid above and (ii)
for the next two succeeding Fiscal Quarters (commencing, for the avoidance of
doubt, immediately after the Fiscal Quarters described in clause (B)(i)) may be
increased by 0.25:1.00 to the otherwise applicable Consolidated Total Net
Leverage Ratio for each such Fiscal Quarter specified in the grid above (each of
the foregoing under clauses (A) and (B), a “Covenant Holiday”). For the
avoidance of doubt, the Consolidated Total Net Leverage Ratio shall revert to
the applicable ratio level specified in the grid above no later than the end of
the second Fiscal Quarter after any such Initial Trigger Quarter and the fourth
Fiscal Quarter after any Full Trigger Quarter. After the completion of any
Covenant Holiday, no subsequent new Initial Trigger Quarter or Full Trigger
Quarter shall be permitted to occur for purposes of this Section 6.1 unless and
until the Borrower shall demonstrate compliance with the Consolidated Total Net
Leverage Ratio specified in the grid above as of the end of at least one Fiscal
Quarter after any such Covenant Holiday’s completion.

 



87

 

 

Section 6.2           Consolidated Interest Coverage Ratio. The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending on December 31, 2019, a Consolidated Interest Coverage Ratio of
not less than 3.25:1.00.

 

Article VII

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and all Obligations have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case without any pending draw, or all such Letters of Credit shall have
been cash collateralized to the satisfaction of each Issuing Bank, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

Section 7.1           Indebtedness and Preferred Equity. The Borrower will not,
and will not permit any of its Subsidiaries to and, to the extent permitted by
applicable law, the Borrower will use commercially reasonable efforts to cause
the Material Associated Practices not to, create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)          Indebtedness created pursuant to the Loan Documents;

 

(b)          Indebtedness existing on the Closing Date and set forth on Schedule
7.1 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof (immediately prior to
giving effect to such extension, renewal or replacement) or shorten the maturity
or the weighted average life thereof;

 

(c)          Indebtedness of the Borrower, any of its Subsidiaries or any
Material Associated Practice incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Lease
Obligations, and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof (provided that such Indebtedness is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvements),
and extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided that the aggregate principal amount of
such Indebtedness does not exceed $25,000,000 at any time outstanding;

 

(d)          Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided that any such
Indebtedness that is owed by or to a Subsidiary that is not a Subsidiary Loan
Party shall be subject to Section 7.4;



 



88

 

 

(e)          Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party shall be subject to Section 7.4;

 

(f)          Indebtedness of any Person which becomes a Subsidiary or Material
Associated Practice after the date of this Agreement; provided that (i) such
Indebtedness exists at the time that such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary, and (ii) the aggregate principal amount of such Indebtedness
permitted hereunder shall not exceed $15,000,000 at any time outstanding;

 

(g)          Indebtedness consisting of Investments to the extent permitted by
Section 7.4(j), (k), (l), or (m);

 

(h)          Indebtedness of any Associated Practice to a Loan Party or a
Material Associated Practice;

 

(i)          Hedging Obligations permitted by Section 7.10;

 

(j)          unsecured Indebtedness arising from agreements of the Borrower, any
of its Subsidiaries or any Material Associated Practice providing for
indemnification, adjustment of purchase price, working capital adjustments or
other deferred purchase price consideration (including earn-out obligations), in
each case, whether or not evidenced by a note and/or whether contingent or
otherwise, and incurred or assumed in connection with any Permitted Acquisition
or any Investment permitted under this Agreement (any such obligations,
“Deferred Acquisition Obligations”) so long as the aggregate amount of such
Indebtedness does not at any time exceed $20,000,000;

 

(k)          Indebtedness incurred in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums in
the ordinary course of business;

 

(l)          Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts to the extent incurred in the
ordinary course of business;

 

(m)          obligations in respect of surety, stay, customs and appeal bonds,
bid or performance bonds and performance and completion guaranties and
obligations of a like nature (including letters of credit-related thereto),
worker’s compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance obligations, trade
contracts, governmental contracts and leases, in each case incurred in the
ordinary course of business and not in connection with the borrowing of money;

 

(n)          to the extent constituting Indebtedness, deposits and advance
payments received from customers in the ordinary course of business consistent
with past practices;

 

(o)          to the extent constituting Indebtedness, bonus or other deferred
compensation arrangements with respect to officers, directors, employees or
consultants of the Borrower, any of its Subsidiaries or any Material Associated
Practice solely in their capacities as such that is paid in the ordinary course
of business and consistent with past practices;

 

(p)          non-cash accruals of interest, accretion or amortization of
original issue discount and/or pay-in-kind interest with respect to Indebtedness
otherwise permitted under this Section 7.1;

 



89

 

 

(q)          Indebtedness of any Regulated Entity owing to any Loan Party;

 

(r)          so long as no Event of Default has occurred and is continuing at
the time of the incurrence thereof, APC Non-Recourse Indebtedness;

 

(s)          Indebtedness pursuant to the AP-AMH Loan Documents; and

 

(t)          other unsecured Indebtedness of the Borrower, any of its
Subsidiaries or any Material Associated Practice in an aggregate principal
amount not to exceed $20,000,000 at any time outstanding.

 

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such Subsidiary
at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Revolving Commitment Termination Date.

 

Section 7.2           Liens; Negative Pledge. The Borrower will not, and will
not permit any of its Subsidiaries to and, to the extent permitted by applicable
law, the Borrower will use commercially reasonable efforts to cause the Material
Associated Practices not to, create, incur, assume or suffer to exist any Lien
on any of its assets or property now owned or hereafter acquired, except:

 

(a)          Liens securing the Obligations; provided that no Liens may secure
Hedging Obligations or Bank Product Obligations without securing all other
Obligations on a basis at least pari passu with such Hedging Obligations or Bank
Product Obligations and subject to the priority of payments set forth in Section
2.21 and Section 8.2;

 

(b)          Permitted Encumbrances;

 

(c)          Liens on any property or asset of the Borrower, any of its
Subsidiaries or any Material Associated Practice existing on the date hereof and
set forth on Schedule 7.2; provided that such Liens shall not apply to any other
property or asset of such Person;

 

(d)          purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition or the completion of the construction or improvements thereof, (iii)
such Lien does not extend to any other asset, and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

 

(e)          any Lien (x) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower, (y) existing on any asset of any
Person at the time such Person is merged with or into the Borrower or any of its
Subsidiaries, or (z) existing on any asset prior to the acquisition thereof by
the Borrower, any of its Subsidiaries or any Material Associated Practice, as
the case may be; provided that (i) any such Lien was not created in the
contemplation of any of the foregoing and (ii) any such Lien secures only those
obligations which it secures on the date that such Person becomes a Subsidiary
or Material Associated Practice, as the case may be, or the date of such merger
or the date of such acquisition;

 



90

 

 

(f)          extensions, renewals, or replacements of any Lien referred to in
subsections (b) through (e) of this Section; provided that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;

 

(g)          Liens granted by any Material Associated Practice in favor of any
Loan Party securing such Material Associated Practice’s obligations to such Loan
Party pursuant to any Associated Practice Documents;

 

(h)          Liens granted by APC on APC Excluded Assets to secure APC
Non-Recourse Indebtedness;

 

(i)          Liens granted pursuant to the AP-AMH Loan Documents; and

 

(j)          other Liens not specifically listed above securing other
obligations in an aggregate amount not to exceed $10,000,000 at any time
outstanding;

 

provided that notwithstanding anything to the contrary contained herein, at no
time shall any Lien in favor of any Person (other than the Lien in favor of the
Administrative Agent created under the Loan Documents) be permitted on any
Collateral consisting of the Borrower’s interests and rights under (A) the
AP-AMH Loan Documents or (B) any other similarly structured Investment by any
Loan Party (including any Future Approved Entity Investment) permitted
hereunder.

 

Notwithstanding anything to the contrary contained herein, at no time shall any
Lien in favor of any Person be permitted on any Real Estate (other than with
respect to Liens (1) of the type set forth in clauses (i), (ii), (v) and (vii)
of the definition of “Permitted Encumbrance”, (2) on any APC Excluded Assets and
(3) securing the Obligations).

 

Section 7.3           Fundamental Changes.

 

(a)          The Borrower will not, and will not permit any of its Subsidiaries
to, merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided that if, at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing:

 

(i)          the Borrower or any Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person,

 

(ii)         any Subsidiary may merge into another Subsidiary, provided that if
any party to such merger is a Subsidiary Loan Party, a Subsidiary Loan Party
shall be the surviving Person,

 

(iii)        any Subsidiary may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets to the Borrower or to a Subsidiary Loan
Party, and

 



91

 

 

(iv)        any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

 

provided, further, that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 7.4.

 

(b)          The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related or ancillary thereto.

 

Section 7.4           Investments, Loans. The Borrower will not, and will not
permit any of its Subsidiaries to and, to the extent permitted by applicable
law, the Borrower will use commercially reasonable efforts to cause the Material
Associated Practices not to, purchase, hold or acquire (including pursuant to
any merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any capital contributions, loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of a Person, or any assets of any other Person that constitute a business unit
or division of any other Person, or create or form any Subsidiary (all of the
foregoing being collectively called “Investments”), except:

 

(a)          Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries);

 

(b)          Permitted Investments;

 

(c)          Guarantees by the Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1 (other than APC Non-Recourse
Indebtedness); provided that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties that is Guaranteed by any Loan
Party shall be subject to the limitation set forth in subsection (d) of this
Section;

 

(d)          Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided that the
aggregate amount of Investments by the Loan Parties in or to, and Guarantees by
the Loan Parties of Indebtedness of, any Subsidiary that is not a Subsidiary
Loan Party (including all such Investments and Guarantees existing on the
Closing Date) shall not exceed $20,000,000 at any time outstanding;

 

(e)          loans or advances to employees, officers or directors of the
Borrower or any of its Subsidiaries in the ordinary course of business for
travel, relocation and related expenses; provided that the aggregate amount of
all such loans and advances does not exceed $2,500,000 at any time outstanding;

 

(f)          Hedging Transactions permitted by Section 7.10;

 

(g)          loans to Associated Practices pursuant to any Associated Practice
Documents;

 

(h)          the AP-AMH Loan Documents;

 

(i)          Permitted Acquisitions;



 



92

 

 

(j)          Future Approved Entity Investments in an aggregate amount not to
exceed $150,000,000 so long as (i) the Approved Entity substantially
concurrently uses all of the proceeds of the Future Approved Entity Investment
to acquire Capital Stock in or all or substantially all of the assets of APC or
another Material Associated Practice pursuant to which the net economic benefit
of such acquisition is wholly transferred to such Approved Entity through such
Approved Entity’s ownership of the Capital Stock in or assets of APC or such
other Material Associated Practice, (ii) the Administrative Agent receives
collateral security in respect of such Investment that is substantially similar
(and no less favorable to the Administrative Agent, including, for the avoidance
of doubt, a Collateral Assignment and designation as an “additional secured
party”) to the AP-AMH Loan, (iii) before and after giving effect to any such
Future Approved Entity Investment, no Default or Event of Default has occurred
and is continuing and (iv) the Borrower shall have delivered to the
Administrative Agent a pro forma Compliance Certificate signed by a Responsible
Officer at least 5 days prior to the date of the consummation of such Future
Approved Entity Investment demonstrating that on a Pro Forma Basis after giving
effect to any such Future Approved Entity Investment, the Borrower is in
compliance with each of the covenants set forth in Article VI, measuring
Consolidated Total Net Debt for purposes of Section 6.1 as of the date of such
Future Approved Entity Investment and otherwise recomputing the covenants set
forth in Article VI as of the last day of the most recently ended Fiscal Quarter
for which financial statements are required to have been delivered pursuant to
Section 5.1(b) as if such Future Approved Entity Investment had occurred;
provided that solely in the case of any Future Approved Entity Investment for
which the Investment Consideration is greater than $75,000,000, for purposes of
determining pro forma compliance with Section 6.1, the Consolidated Total Net
Leverage Ratio shall be deemed to be the lesser of (A) the otherwise applicable
Consolidated Total Net Leverage Ratio specified in the grid in Section 6.1
(without giving effect to any increase thereunder due to a Covenant Holiday)
plus 0.50:1.00 and (B) 4.00:1.00;

 

(k)          Investments from the Borrower to AP-AMH to fund loans or capital
contributions by AP-AMH to APC pursuant to Section 1.2(c) of the APC Shareholder
Agreement so long as the aggregate amount funded does not exceed $15,000,000 at
any time outstanding; provided that, notwithstanding the foregoing cap,
additional Investments may be made under this clause (k) so long (i) before and
after giving effect to any such Investment, no Default or Event of Default has
occurred and is continuing and (ii) the Borrower has delivered to the
Administrative Agent a pro forma Compliance Certificate signed by a Responsible
Officer demonstrating that the Consolidated Total Net Leverage Ratio is less
than 2.00:1.00, measuring Consolidated Total Net Debt for purposes thereof as of
the date of any such Investment and otherwise recomputing such calculation of
the Consolidated Total Net Leverage Ratio in accordance with Section 6.1 as of
the last day of the most recently ended Fiscal Quarter for which financial
statements are required to have been delivered pursuant to Section 5.1(b) as if
such Investment had occurred;

 

(l)          Investments by (x) any Loan Party in or to one or more Associated
Practices and (y) an Associated Practice in or to one or more other Associated
Practices in an aggregate amount (collectively between clauses (x) and (y)) not
to exceed $30,000,000 (exclusive of other Investments permitted in this Section
7.4) at any time outstanding so long as (i) before and after giving effect to
any such Investment, no Default or Event of Default has occurred and is
continuing and (ii) the Borrower shall have delivered to the Administrative
Agent a pro forma Compliance Certificate signed by a Responsible Officer at
least 5 days prior to the date of the consummation of such Investment
demonstrating that on a Pro Forma Basis after giving effect to any such
Investment, the Borrower is in compliance with each of the covenants set forth
in Article VI, measuring Consolidated Total Net Debt for purposes of Section 6.1
as of the date of such Investment and otherwise recomputing such covenants as of
the last day of the most recently ended Fiscal Quarter for which financial
statements are required to have been delivered pursuant to Section 5.1(b) as if
such Investment had occurred); provided, that, to the extent the proceeds of an
Investment permitted pursuant to clause (x) immediately above are used
substantially concurrently to make an Investment under clause (y) immediately
above, such Investments will be deemed to be a single Investment for purposes of
the $30,000,000 limitation under this clause (l);

 



93

 



 

(m)         Investments by a Material Associated Practice in or to another
Material Associated Practice;

 

(n)          Investments by APC using any of the APC Excluded Assets (including
to fund the purchase of assets that, upon the consummation of such purchase,
become APC Excluded Assets);

 

(o)          the purchase by AP-AMH of Series A Preferred Stock of APC on the
Closing Date;

 

(p)          the purchase by APC on the Closing Date of common Capital Stock of
the Borrower in connection with the Related Transactions;

 

(q)          the acquisition by APC of Capital Stock of the Borrower using
excess revenue not required to be distributed to the holders of its Series A
Preferred Stock pursuant to the Certificate of Determination;

 

(r)          the acquisition by APC of Capital Stock of the Borrower without
consideration (to include, for example, receipt of Capital Stock of the Borrower
as a result of a stock split);

 

(s)          Investments by APC or a Material Associated Practice in the
Borrower in connection with a Future Approved Entity Investment; and

 

(t)          other Investments which do not exceed $10,000,000 in the aggregate
amount at any time outstanding.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested). For the avoidance of doubt, any
deferral of or subordination of management fees payable under any Associated
Practice Document that is in good faith deemed advisable by the Borrower in
order to satisfy any regulation by any Governmental Authority having
jurisdiction over the parties to such Associated Practice Documents shall not
constitute an Investment. Notwithstanding anything to the contrary in this
Credit Agreement, the exercise by any Loan Party of its rights under any
Transfer Restriction Agreement shall not constitute an Investment.

 

Section 7.5           Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

 

(a)          dividends payable by the Borrower solely in interests of any class
of its common equity;

 

(b)          any Subsidiary of the Borrower may declare and pay dividends or
make other distributions to the Borrower or any Guarantor;

 

(c)          Restricted Payments made by any Subsidiary to the Borrower or to
another Subsidiary, on at least a pro rata basis with any other shareholders if
such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries of the Borrower; and

 



94

 

 

(d)          Restricted Payments in an amount not to exceed $15,000,000 so long
as (i) before and after giving effect to any such Restricted Payment, no Default
or Event of Default has occurred and is continuing and (ii) the Borrower shall
have delivered to the Administrative Agent a pro forma Compliance Certificate
signed by a Responsible Officer demonstrating that on a pro forma basis after
giving effect to any such Restricted Payment, the Borrower is in compliance with
each of the covenants set forth in Article VI, measuring Consolidated Total Net
Debt for purposes of Section 6.1 as of the date of any such Restricted Payment
and otherwise recomputing the covenants set forth in Article VI as of the last
day of the most recently ended Fiscal Quarter for which financial statements are
required to have been delivered pursuant to Section 5.1(b) as if such Restricted
Payment had occurred; and

 

(e)          other Restricted Payments so long as (i) before and after giving
effect to any such Restricted Payment, no Default or Event of Default has
occurred and is continuing and (ii) the Borrower has delivered to the
Administrative Agent a pro forma Compliance Certificate signed by a Responsible
Officer demonstrating that the Consolidated Total Net Leverage Ratio is less
than 1.50:1.00, measuring Consolidated Total Net Debt for purposes thereof as of
the date of any such Restricted Payment and otherwise recomputing such
calculation of the Consolidated Total Net Leverage Ratio in accordance with
Section 6.1 as of the last day of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered pursuant to
Section 5.1(b) as if such Restricted Payment had occurred.

 

Section 7.6           Sale of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its assets, business or property or, in the case of any
Subsidiary, any shares of such Subsidiary’s Capital Stock, in each case whether
now owned or hereafter acquired, to any Person other than a Loan Party (or to
qualify directors if required by applicable law), except:

 

(a)          the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;

 

(b)          the sale of inventory and Permitted Investments in the ordinary
course of business;

 

(c)          the disposition of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)          the non-exclusive license or sublicense of intellectual property in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Loan Parties or pursuant to the
Tradename Licensing Agreement;

 

(e)          the disposition of cash or cash equivalents in the ordinary course
of business;

 

(f)          the termination or assignment of leased office locations in the
ordinary course of business;

 

(g)          the disposition of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof; and

 

(h)          the sale or other disposition of such assets in an aggregate amount
based on the fair market value of such assets not to exceed $15,000,000 in any
Fiscal Year.

 



95

 

 

Section 7.7           Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)          in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

 

(b)          transactions between or among the Borrower and any Subsidiary Loan
Party not involving any other Affiliates;

 

(c)          any transactions approved or permitted by the Borrower’s “Related
Party Transaction Policy” so long as such transaction is at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties;

 

(d)          any transactions existing as of the date hereof and set forth on
Schedule 7.7;

 

(e)          cash or equity compensation payable to directors and officers of
the Borrower or any of its Subsidiaries in the ordinary course of business or as
otherwise approved by the Borrower’s board of directors; and

 

(f)          any Restricted Payment permitted by Section 7.5.

 

Section 7.8           Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any of its Subsidiaries to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired, or (b) the ability of any of its Subsidiaries
to pay dividends or other distributions with respect to its Capital Stock, to
make or repay loans or advances to the Borrower or any other Subsidiary thereof,
to Guarantee Indebtedness of the Borrower or any other Subsidiary thereof or to
transfer any of its property or assets to the Borrower or any other Subsidiary
thereof; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document, (ii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is sold and
such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof.

 

Section 7.9           Sale and Leaseback Transactions. The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

Section 7.10         Hedging Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any of its Subsidiaries is
exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of its Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any Capital Stock or
any Indebtedness or (ii) as a result of changes in the market value of any
Capital Stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.

 



96

 

 

Section 7.11         Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights under (a) its certificate of incorporation, bylaws or other
organizational documents, (b) any Material Agreements (other than (i) the AP-AMH
Loan Documents or any other similar documents in connection with a Future
Approved Entity Investment and (ii) any agreements between a Regulated Entity
and any Third Party Payor) or (c) any Associated Practice Documents between APC
and a Loan Party or Alpha Care and a Loan Party (other than as may be required
by applicable law) or (d) any other Associated Practice Documents that account
for in excess of 10% of the total revenue of the Borrower and its Subsidiaries
(other than as may be required by applicable law), in each case if the effect of
such amendment, modification or waiver would have an adverse effect in any
material respect on the Lenders, the Administrative Agent, the Borrower or any
of its Subsidiaries; provided, that any management fees payable under any
Associated Practice Document may be subordinated and/or the payment of such
management fees may be deferred, in each case, to the extent deemed by the
Borrower in good faith to be advisable in order to satisfy any regulation by any
Governmental Authority having jurisdiction over the parties to such Associated
Practice Document. The Borrower will not, and will not permit any of its
Subsidiaries to, amend, modify or waive any of its rights under the AP-AMH Loan
Documents or any other similar documents in connection with a Future Approved
Entity Investment other than to (A) increase the interest rate on any such loan
or (B) extend the maturity date of any such loan.

 

Section 7.12         Associated Practice Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Management Services
Agreement with any Associated Practice after the Closing Date unless:

 

(a)          Borrower shall have given Administrative Agent at least five (5)
Business Days’ prior written notice (or such lesser notice as Administrative
Agent may agree in its sole discretion) of any Loan Party entering into such
Management Services Agreement and Borrower shall have delivered to
Administrative Agent a copy of the draft Management Services Agreement prior to
its execution and delivery;

 

(b)          the form of such Management Services Agreement shall be
substantially similar to a form approved by Administrative Agent, which, in each
case, shall provide that such Management Services Agreement is freely assignable
or collaterally assignable to the Administrative Agent by such Loan Party,
without any further consent of, or notice to, any other Person (including,
without limitation, the Associated Practice party thereto); and

 

(c)          such fully executed Management Services Agreement is delivered and
collaterally assigned to Administrative Agent pursuant to a Collateral
Assignment within fifteen (15) days following the execution of such Management
Services Agreement.

 

Notwithstanding anything to the contrary in this Agreement, the Borrower and
each other Loan Party shall be permitted to make such changes to the structure,
contractual agreements, and other aspects of its relationship with any
Associated Practice as it may deem in good faith in consultation with its
healthcare counsel to be necessary to comply with applicable Requirements of Law
or the Loan Documents.

 



97

 

 

Section 7.13         Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.

 

Section 7.14         Sanctions and Anti-Corruption Laws. The Borrower will not,
and will not permit any Subsidiary to, request any Loan or Letter of Credit or,
directly or indirectly, use the proceeds of any Loan or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as an Arranger, the
Administrative Agent, any Lender (including a Swingline Lender), any Issuing
Bank, underwriter, advisor, investor or otherwise), or (iii) in furtherance of
an offer, payment , promise to pay or authorization of the payment or giving of
money or anything else of value to any Person in violation of applicable
Anti-Corruption Laws.

 

Section 7.15         Lease Obligations. The Borrower will not, and will not
permit any of its Subsidiaries to, create or suffer to exist any obligations for
the payment under operating leases or agreements to lease (but excluding any
obligations under leases required to be classified as capital leases under GAAP
having a term of five years or more) which would cause the present value of the
direct or contingent liabilities of the Borrower and its Subsidiaries under such
leases or agreements to lease, on a consolidated basis, to exceed $15,000,000 in
the aggregate in any Fiscal Year.

 

Article VIII

EVENTS OF DEFAULT

 

Section 8.1           Events of Default. If any of the following events (each,
an “Event of Default”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under subsection (a) of this
Section or an amount related to a Bank Product Obligation) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days; or

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document (including the Schedules attached hereto
and thereto), or in any amendments or modifications hereof or waivers hereunder,
or in any certificate, report, financial statement or other document submitted
to the Administrative Agent or the Lenders by any Loan Party or any
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or

 



98

 

 

(d)          the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1, 5.2, or 5.3 (with respect to the Borrower’s
legal existence) or Article VI or VII; or

 

(e)          any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subsections (a), (b) and (d) of this Section) or any other Loan Document or
related to any Bank Product Obligation, and such failure shall remain unremedied
for 30 days after the earlier of (i) any officer of the Borrower becomes aware
of such failure, or (ii) notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender; or

 

(f)          (i) the Borrower or any of its Subsidiaries (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness (other than any Hedging
Obligation) that is outstanding, when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to any Material Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Indebtedness; or any Material
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof or (ii) there occurs under any Hedging Transaction
an Early Termination Date (as defined in such Hedge Transaction) resulting from
(A) any event of default under such Hedging Transaction as to which the Borrower
or any of its Subsidiaries is the Defaulting Party (as defined in such Hedging
Transaction) and the Hedge Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount or (B) any
Termination Event (as so defined) under such Hedging Transaction as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and the Hedge
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount and is not paid; or

 

(g)          the Borrower or any of its Subsidiaries shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in subsection (i) of this Section, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any of its Subsidiaries or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

 



99

 

 

(i)          the Borrower or any of its Subsidiaries shall become unable to pay,
shall admit in writing its inability to pay, or shall fail to pay, its debts as
they become due; or

 

(j)          (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount exceeding $10,000,000, (ii) there is
or arises an Unfunded Pension Liability (not taking into account Plans with
negative Unfunded Pension Liability) in an aggregate amount exceeding
$10,000,000, or (iii) there is or arises any potential Withdrawal Liability in
an aggregate amount exceeding $10,000,000; or

 

(k)          any judgment, order for the payment of money, writ, warrant of
attachment or similar process involving an amount in excess of $10,000,000 in
the aggregate shall be rendered against the Borrower or any of its Subsidiaries,
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 45 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(l)          any non-monetary judgment or order shall be rendered against the
Borrower or any of its Subsidiaries that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(m)          a Change in Control shall occur or exist; or

 

(n)          any provision of the Guaranty and Security Agreement or any other
Collateral Document shall for any reason cease to be valid and binding on, or
enforceable against, any Loan Party, or any Loan Party shall so state in
writing, or any Loan Party shall seek to terminate its obligation under the
Guaranty and Security Agreement or any other Collateral Document (other than the
release of any guaranty or collateral to the extent permitted pursuant to
Section 9.11); or

 

(o)          any Lien purported to be created under any Collateral Document
shall fail or cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Collateral Documents; or

 

(p)          there shall occur (i) any revocation, suspension, termination,
rescission, non-renewal or forfeiture or any similar final administrative action
with respect to one or more Healthcare Permits or Third Party Payor Programs
that could reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect or (ii) the Borrower or any of its Subsidiaries
shall be named in any action, fully or partially unsealed, in which the United
States has affirmatively intervened, alleging violation of the federal False
Claims Act or any other applicable law and, in connection with such action, the
Borrower shall have offered, agreed or paid to, or received a final judgment
requiring payment to, any Governmental Authority for payment of any fine,
penalty or overpayment in excess of $25,000,000; or

 

(q)          the occurrence of an “Event of Default” (as defined in the AP-AMH
Loan Documents); or

 

(r)          (i) APC shall fail to make any dividend in cash in respect of the
Series A Preferred Stock issued to AP-AMH on the Closing Date for any period of
two consecutive fiscal quarters or (ii) AP-AMH shall fail to pay any cash
interest payment to the Borrower, and such failure under either of clauses (i)
or (ii) shall continue unremedied for a period of five (5) Business Days; or

 



100

 

 

(s)          any modification to the Certificate of Determination or APC
Shareholder Agreement is effected that directly or indirectly restricts,
conditions, impairs, reduces or otherwise limits the payment of the Series A
Preferred Dividend by APC to AP-AMH; or

 

(t)          APC shall use all or any portion of the consideration received by
APC from AP-AMH in connection with the Related Transactions on account of
AP-AMH’s purchase of the Series A Preferred Stock (including the cash and
Capital Stock of the Borrower and/or any proceeds from the sale or other
disposition of such Capital Stock) for any purpose other than an APC Approved
Use (each such other purpose, an “Other APC Use”), unless not less than 50.01%
of all holders of common stock of APC at such time approve such Other APC Use;
provided that the amount of “consideration received” by APC for purposes of this
clause (t) shall be deemed to be $545,000,000 less any amounts used to pay off
any existing Indebtedness of APC on the Closing Date; provided further that
notwithstanding the foregoing clause (t), APC may use up to $50,000,000 in the
aggregate of such consideration for any Other APC Use without any requirement to
obtain such approval of the holders of common stock of APC;

 

then, and in every such event (other than an event with respect to the Borrower
described in subsection (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; provided that, if an
Event of Default specified in either subsection (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

Section 8.2           Application of Proceeds from Collateral. All proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
any Secured Party after an Event of Default arises shall be applied as follows:

 

(a)          first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;

 

(b)          second, to the fees and other reimbursable expenses of the
Administrative Agent, the Swingline Lender and the Issuing Banks then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

 

(c)          third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

 

(d)          fourth, to the fees and interest then due and payable under the
terms of this Agreement, until the same shall have been paid in full;

 

(e)          fifth, to the aggregate outstanding principal amount of the Loans,
the LC Exposure, the Bank Product Obligations and the Net Mark-to-Market
Exposure of the Hedging Obligations that constitute Obligations, until the same
shall have been paid in full, allocated pro rata among the Secured Parties based
on their respective pro rata shares of the aggregate amount of such Loans, LC
Exposure, Bank Product Obligations and Net Mark-to-Market Exposure of such
Hedging Obligations;

 



101

 

 

(f)          sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is at
least 105% of the LC Exposure after giving effect to the foregoing clause fifth;
and

 

(g)          seventh, to the extent any proceeds remain, to the Borrower or as
otherwise provided by a court of competent jurisdiction.

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Banks and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

 

Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be. Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

 

Article IX

THE ADMINISTRATIVE AGENT

 

Section 9.1           Appointment of the Administrative Agent.

 

(a)          Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 



102

 



 

(b)          Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for such Issuing Bank with respect
thereto; provided that such Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by such Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included such Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such Issuing Bank.

 

(c)          It is understood and agreed that the use of the term “agent” herein
or in any other Loan Document (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom and is intended to create
or reflect only an administrative relationship between contracting parties.

 

Section 9.2           Nature of Duties of the Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents or attorneys-in-fact except to the extent that a
court of competent jurisdiction determines in a final and nonappelable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agents. The Administrative Agent shall not be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof (which notice shall include an express reference to such
event being a “Default” or “Event of Default” hereunder) is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements, or other
terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.

 



103

 

 

Section 9.3           Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Banks acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Banks also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder. Each of
the Lenders acknowledges and agrees that outside legal counsel to the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration (including any amendments, waivers and consents) of
this Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby.

 

Section 9.4           Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

 

Section 9.5           Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

Section 9.6           The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “Required Revolving Lenders”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.



 



104

 

 

Section 9.7           Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

(c)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.26(b), then the Issuing Banks
and the Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as an Issuing Bank or as Swingline Lender, as the
case may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

 

Section 9.8           Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the IRS or any
authority of the United States or any other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered or
was not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.



 

105

 



 

Section 9.9           The Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(b)          Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
10.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.10         Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Collateral Documents and
any subordination agreements) other than this Agreement.

 

Section 9.11         Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to 105% of the
aggregate LC Exposure of all Lenders, and the payment in full of all Obligations
(other than contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and

 

(b)          to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

 



106

 

 

Section 9.12         No Other Duties; Designation of Additional Agents. None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “co-syndication agent”, “joint lead arranger” or “joint
bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

Section 9.13         Right to Realize on Collateral and Enforce Guarantee.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

 

Section 9.14         Secured Bank Product Obligations and Hedging Obligations.
No Bank Product Provider or Lender-Related Hedge Provider that obtains the
benefits of Section 8.2, the Collateral Documents or any Collateral by virtue of
the provisions hereof or of any other Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

 



107

 

  



Article X

MISCELLANEOUS

 

Section 10.1         Notices.

 

(a)          Written Notices.

 

(i)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

 

To the Borrower:  

Apollo Medical Holdings, Inc.

1668 S. Garfield Avenue, 2nd Floor

Alhambra, CA 91801

   

Attention: Eric Chin, CFO

Email:

Telephone Number:

      With a copy to (for information purposes only):   Tin Kin Lee Law Offices
1811 Fair Oaks Ave.
South Pasadena, California 91030
Attention:  Tin Kin Lee, Esq.
Email: 
Facsimile Number:       To the Administrative Agent:   3333 Peachtree Road    
Atlanta, GA 30326     Attention: Portfolio Manager – ApolloMed     Facsimile
Number: 404-926-5173

 

With copies to (for information purposes only):

 

 

3333 Peachtree Road

Atlanta, GA 30326

Attention: Bill Monroe – ApolloMed

Facsimile Number:

 

    and           SunTrust Bank     Agency Services     303 Peachtree Street,
N.E. / 25th Floor     Atlanta, Georgia 30308     Attention: Agency Services
Manager     Facsimile Number:           and          

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Rick D. Blumen, Esq.

Facsimile Number:

Email:

 

To the Issuing Banks:   SunTrust Bank     Attn: Standby Letter of Credit Dept.  
  245 Peachtree Center Ave., 17th FL     Atlanta, GA 30303    

Telephone:

 

Preferred Bank

601 South Figueroa Street, 47th Floor

Los Angeles, CA  90017 



 



108

 

 

To the Swingline Lender:   SunTrust Bank     Agency Services     303 Peachtree
Street, N.E. / 25th Floor     Atlanta, Georgia 30308     Attention: Agency
Services Manager     Facsimile Number:       To any other Lender:   the address
set forth in the Administrative Questionnaire or the Assignment and Acceptance
executed by such Lender

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

(ii)         Any agreement of the Administrative Agent, any Issuing Bank or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Borrower. The Administrative Agent,
each Issuing Bank and each Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent, the Issuing Banks and the Lenders shall not
have any liability to the Borrower or other Person on account of any action
taken or not taken by the Administrative Agent, any Issuing Bank or any Lender
in reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
any Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, any Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, such Issuing Bank and such Lender to be contained
in any such telephonic or facsimile notice.

 

(b)          Electronic Communications.

 

(i)          Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or any Issuing Bank if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving, or is unwilling to receive, notices by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

  

109

 



 

(ii)         Unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(A) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of clauses
(A) and (B) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(iii)        The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
system.

 

(iv)        THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS IN THE COMMUNICATIONS
(AS DEFINED BELOW) AND FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties have any liability to any Loan Party or any of their respective
Subsidiaries, any Lender, any Issuing Bank or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses, whether or not based on strict liability (whether in tort,
contract or otherwise), arising out of any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Related Party; provided , however, that in no event
shall the Administrative Agent or any Related Party have any liability to any
Loan Party or any of their respective Subsidiaries, any Lender, any Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages) arising out of any Loan Party’s
or the Administrative Agent’s transmission of Communications. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

 

(c)          Telephonic Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 



110

 



 

(i)          if to the Borrower, the Administrative Agent or an Issuing Bank, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person in Section 10.1(a) or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties hereto, as provided in Section
10.1(d); and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

(d)          All such notices and other communications sent to any party hereto
in accordance with the provisions of this Agreement are made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four (4) Business Days after deposit in
the mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt
has been confirmed by telephone; and (D) if delivered by electronic mail, to the
extent provided in clause (b) above and effective as provided in such clause;
provided that notices and other communications to the Administrative Agent and
an Issuing Bank pursuant to Article II shall not be effective until actually
received by such Person. In no event shall a voice mail message be effective as
a notice, communication or confirmation hereunder.

 

(e)          Loan Documents may be transmitted and/or signed by facsimile or
other electronic communication. The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on all Loan Parties, the Agents
and the Lenders.

 

Section 10.2         Waiver; Amendments.

 

(a)          No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies provided by law. No
waiver of any provision of this Agreement or of any other Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.

 

(b)          No amendment or waiver of any provision of this Agreement or of the
other Loan Documents (other than the Fee Letter), nor consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Borrower and the Required Lenders, or the
Borrower and the Administrative Agent with the consent of the Required Lenders,
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
subject to Section 2.16(b), in addition to the consent of the Required Lenders,
no amendment, waiver or consent shall:



 



111

 

 

(i)          increase the Commitment of any Lender without the written consent
of such Lender;

 

(ii)         reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (it being agreed that the waiver of the
Default Interest rate (or the imposition thereof) shall only require the consent
of the Required Lenders), or reduce any fees or other amounts payable hereunder,
without the written consent of each Lender affected thereby;

 

(iii)        postpone the date fixed for any payment (other than any mandatory
prepayment) of any principal of, or interest on, any Loan or LC Disbursement or
any fees or other amounts hereunder or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date for the termination or reduction of
any Commitment, without the written consent of each Lender affected thereby;

 

(iv)        alter, change or have the effect of changing the priority or pro
rata treatment or the order of application of any payments (including, without
limitation, any repayments or prepayments) under this Agreement (including,
without limitation, pursuant to Section 2.21(b) or c or Section 8.2) or under
any other Loan Documents, Liens, proceeds of Collateral or reductions in
Commitments (including as a result in whole or in part of allowing the issuance
or incurrence, pursuant to this Agreement or otherwise, of new loans or other
indebtedness having any priority over any of the Obligations in respect of
payments, Liens, Collateral or proceeds of Collateral, in exchange for any
Obligations or otherwise), without the written consent of each Lender;

 

(v)         change any of the provisions of this subsection (b) or the
definition of “Required Lenders” or “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender;

 

(vi)        release all or substantially all of the guarantors, or limit the
liability of such guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender; or

 

(vii)       release all or substantially all collateral (if any) securing any of
the Obligations, without the written consent of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or any Issuing Bank without the prior written
consent of such Person.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default is waived in
writing in accordance with the terms of this Section notwithstanding (i) any
attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).

 



112

 

 



Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement any Loan
Document to cure any obvious ambiguity, omission, mistake, defect or
inconsistency.

 

Section 10.3         Expenses; Indemnification.

 

(a)          The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and its Affiliates, (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, any Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)          The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, any other
Related Transaction Document or any agreement or instrument contemplated hereby
or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee, (y) a claim brought
by the Borrower or any other Loan Party against an Indemnitee for a breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document or (z) disputes solely among Indemnitees, other than any claims arising
out of or resulting from any act or omission on the part of the Borrower or its
Affiliates.

 



113

 



 

(c)          The Borrower shall pay, and hold the Administrative Agent, each
Issuing Bank and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any collateral described therein or
any payments due thereunder, and save the Administrative Agent, each Issuing
Bank and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay or omission to pay such taxes.

 

(d)          To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent, any Issuing Bank or the Swingline Lender
under subsection (a), (b) or hereof, each Lender severally agrees to pay to the
Administrative Agent, the applicable Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s pro rata share (in accordance with its respective
Revolving Commitment (or Revolving Credit Exposure, as applicable) and Term Loan
determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
applicable Issuing Bank or the Swingline Lender in its capacity as such.

 

(e)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof; provided that nothing in this
clause (e) shall relieve the Borrower of any obligation it may have to indemnify
any Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

 

(f)          All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 10.4         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 



114

 

 



(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Term Loans and $5,000,000 with respect
to Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this subsection (b)(ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of such Lender or an Approved Fund of such Lender;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is of
a Term Loan to a Lender, an Affiliate of such Lender or an Approved Fund of such
Lender; and

 



115

 



 

(C)         the consent of each Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Commitments.

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20(e).

 

(v)         No Assignment to the certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.

 



116

 



 

(c)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees”.

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or any Issuing
Bank, sell participations to any Person (other than a natural person, the
Borrower, or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 10.2(b) or the definition of “Required Lenders” or
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder; (vi) release
all or substantially all of the guarantors, or limit the liability of such
guarantors, under any guaranty agreement guaranteeing any of the Obligations; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.18, 2.19, and
2.20 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant agrees to be subject to Section 2.24 as though it were a Lender. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.21 as though it were a Lender.

 



117

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)          A Participant shall not be entitled to receive any greater payment
under Sections 2.18 and 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(g) and (h) as though it were a Lender.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of any appellate court from any thereof, in any action or proceeding arising out
of or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such District Court or New York state court or, to the extent
permitted by applicable law, such appellate court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

 



118

 



 

(c)          The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in subsection (b) of this Section and brought in
any court referred to in subsection (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6         WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7         Right of Set-off. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and each Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender and such Issuing Bank to or for the credit or the account of the
Borrower against any and all Obligations held by such Lender or such Issuing
Bank, as the case may be, irrespective of whether such Lender or such Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.26(b) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and each Issuing Bank agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender or such Issuing Bank, as the case may be; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
Each Lender and each Issuing Bank agrees to apply all amounts collected from any
such set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or such Issuing Bank.

 

Section 10.8         Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreements relating to any fees
payable to the Administrative Agent and its Affiliates constitute the entire
agreement among the parties hereto and thereto and their affiliates regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 



119

 



 

Section 10.9         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.

 

Section 10.10         Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11         Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of any
information received from the Borrower, any of its Subsidiaries or any
Associated Practice relating to the Borrower, any of its Subsidiaries or any
Associated Practice or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower, any
of its Subsidiaries or any Associated Practice, except that such information may
be disclosed (i) to any Related Party of the Administrative Agent, any Issuing
Bank or any such Lender including, without limitation, accountants, legal
counsel and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority purporting to have jurisdiction
over it (including any self-regulatory authority such as the National
Association of Insurance Commissioners), (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Administrative Agent, any
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, any of its
Subsidiaries or any Associated Practice, (v) in connection with the exercise of
any remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vi) subject to execution by such
Person of an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, and, in each case, their respective financing sources, or (B) any
actual or prospective party (or its Related Parties) to any swap or derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (vii) to any
rating agency, (viii) to the CUSIP Service Bureau or any similar organization,
or (ix) with the written consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall exercise the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. In the
event of any conflict between the terms of this Section and those of any other
Contractual Obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section shall govern.

 



120

 



 

Section 10.12         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

Section 10.13         Waiver of Effect of Corporate Seal. The Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Requirement of Law, agrees that this Agreement is delivered by the
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

 

Section 10.14         Section 10.14. Patriot Act. The Administrative Agent and
each Lender hereby notifies the Loan Parties that, pursuant to (a) the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act and (b) the Beneficial Ownership Regulation, it
is required to obtain a Beneficial Ownership Certification.

 

Section 10.15         Section 10.15. No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Loan Party acknowledges and
agrees and acknowledges its Affiliates’ understanding that (i) (A) the services
regarding this Agreement provided by the Administrative Agent and/or the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrower and the other
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to the Borrower, any other Loan Party or any of their Affiliates
with respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
each of the Administrative Agent and the Lenders has no obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 



121

 



 

Section 10.16         Location of Closing. Each Lender and each Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o Alston
& Bird LLP, 90 Park Avenue, New York, NY 10016. The Borrower acknowledges and
agrees that it has delivered, with the intent to be bound, its executed
counterparts of this Agreement and each other Loan Document, together with all
other documents, instruments, opinions, certificates and other items required
under Section 3.1, to the Administrative Agent, c/o Alston & Bird LLP, 90 Park
Avenue, New York, NY 10016. All parties agree that the closing of the
transactions contemplated by this Agreement has occurred in New York.

 

Section 10.17         Independence of Covenants. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

Section 10.18         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

Section 10.19         Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 



122

 



 

(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 8414 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

Section 10.20         Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Obligations or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 



123

 



 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)          As used in this Section 10.20, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Remainder of page intentionally blank; signature pages follow.]

 



124

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  APOLLO MEDICAL HOLDINGS, INC.         By:  /s/ Mitchell Kitayama     Name:
Mitchell Kitayama     Title: Independent Committee Director         By: /s/ Eric
Chin     Name: Eric Chin     Title: Chief Financial Officer         SUNTRUST
BANK   as the Administrative Agent, as an Issuing Bank, as
the Swingline Lender and as a Lender         By: /s/ Ben Cumming     Name: Ben
Cumming     Title: Managing Director

 

APOLLO MEDICAL HOLDINGS, INC.

CREDIT AGREEMENT

SIGNATURE PAGE

 



 

 



  



  JPMorgan Chase Bank, N.A.   as a Lender         By:  /s/ Linda Secka     Name:
Linda Secka     Title: Authorized Officer

  



APOLLO MEDICAL HOLDINGS, INC.

CREDIT AGREEMENT

SIGNATURE PAGE



 



 

 

 



  Preferred Bank   as a Lender         By:  /s/ Johnny Hsu     Name: Johnny Hsu
    Title: Executive Vice President       Deputy Chief Operating Officer

 



APOLLO MEDICAL HOLDINGS, INC.

CREDIT AGREEMENT

SIGNATURE PAGE



 



 

 

 



  MUFG Union Bank, N.A.   as a Lender         By:  /s/ LaRonda J. Fisher-Rogers
    Name: LaRonda J. Fisher-Rogers     Title: Director

 



APOLLO MEDICAL HOLDINGS, INC.

CREDIT AGREEMENT

SIGNATURE PAGE



 



 

 

 



  ROYAL BANK OF CANADA,   as a Lender         By:  /s/ Steven T. Bachman    
Name: Steven T. Bachman     Title: Authorized Signatory

 



APOLLO MEDICAL HOLDINGS, INC.

CREDIT AGREEMENT

SIGNATURE PAGE



 



 

 

 



  Fifth Third Bank,   as a Lender         By:  /s/ Thomas Avery     Name: Thomas
Avery     Title: Director

 



APOLLO MEDICAL HOLDINGS, INC.

CREDIT AGREEMENT

SIGNATURE PAGE



 



 

 

 



  City National Bank   as a Lender         By:  /s/ Breck Fleming     Name:
Breck Fleming     Title: Senior VP

 



APOLLO MEDICAL HOLDINGS, INC.

CREDIT AGREEMENT

SIGNATURE PAGE



 



 

 

